 In the Matter of EASTMAN COTTON MILLSandTEXTILE WORKERS UNIONOF AMERICA, CIOCase No. 10-C-2215.-Decided June 2,1950DECISION AND ORDEROn November 30, 1949, Trial Examiner Maurice M. Miller issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunfairlabor practices in violation of the Act, and recommending thatit cease and desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.TheTrial Examiner also found that the Respondent had not engaged incertain other alleged unfair labor practices and recommended thatthe complaint be dismissed with respect to such allegations.There-after, the Respondent filed exceptions to the Intermediate Report anda supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions, the brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following additions andmodifications?1.We agree with the Trial Examiner that the Respondent dis-criminatorily discharged Otis Batts. In reaching this conclusion,the Trial Examiner relied, in part, on his preliminary finding thatshortly before the discharge, Batts had been ordered to resume "blow-ing down" at a time when his supervisors would normally observe himat work.We find it unnecessary to adopt this subsidiary finding, asPursuant to the provisions of Section 3 (b) of the Act,the National Labor RelationsBoard has delegated its powers in connection with this proceeding to a three-memberpanel [Chairman Herzog and Members Houston and Reynolds].2The Intermediate Report contains several minor inaccuracies,none of which affectsour ultimate findings.The Trial Examiner erroneously reported that Lee Pruit,a slubberhand who complained of Lloyd'swork, was an opponent of the Union. The record shows,and we find,that Pruit was a union member. Further,we find,as the record indicates,that after his return to work Lloyd usually worked from 40 to 48 hours weekly,ratherthan 30 to 40 hours, as the Trial Examiner reported.The remaining insubstantial in-accuracies in the Intermediate Report do not require further comment here.90 NLRB No. 3.31 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDto which the evidence is in conflict. It is clear that the Respondentwas determined to interfere with and discourage its employees' unionactivity; that Overseer Johnson had voiced the Respondent's inten-tion to discharge Batts because of his union sympathies; and thatBatts had never been warned of carelessness or advised that the Re-spondent took such a serious view of light bulb breakage that anemployee of 9 years' standing would be vulnerable to discharge forthe loss of two lights.Upon the foregoing facts, and upon the entirerecord, we are satisfied that the Respondent discharged Batts becauseof his union activity and thereby infringed upon its employees' rightto self-organization as guaranteed by the Act.2.The Trial Examiner found, and we agree, that the Respondentdischarged Obie Doyle Coleman because of his activity on behalf of theUnion and not as a result of his quarrel with second hand Wright.Asindicated above, the Respondent was determined to interfere with andprevent its employees' union activity.Coleman was an active unionmember whose open interest and activity on behalf of the Union wasknown to the Respondent. Indeed, the Respondent had expresslyvoiced its intention to find an excuse to dismiss Coleman for suchactivity.it is true that on the day of his discharge, Coleman quar-reled with his supervisor.Upon consideration of the record as awhole, however, we do not believe, as does our dissenting colleague,that this argument was the real reason for the Respondent's decisionto fire Coleman.Rather, we are persuaded, as was the Trial Examinerwho saw the witnesses, that absent Coleman's known sympathies forthe Union the Respondent would not have viewed the quarrel withsecond hand Wright as sufficient cause for discharge.We find, there-fore, that by discharging Coleman, the Respondent violated Section8 (a) (3) of the Act.3.We also agree with the Trial Examiner's conclusion that H. S.Batts was discharged because of his union activities.With respectto this employee's discharge, the Respondent excepts to the TrialExaminer's finding that no other employee had been discharged forabusing the privilege of leaving his work briefly, as did H. S. Batts.In its exceptions, the Respondent asserts that during 1946 four otheremployees were discharged for like conduct.The record, however,refers to only one of the employees so named, and he, Henry T. Moore,was discharged "for being absent from work."As Moore was dis-chargeda f ter H.S. Batts, and as the record does not otherwise explainthe nature or duration of Moore's absence, we find no merit in thisexception.As set forth in the Intermediate Report, Director Ragan, on oneoccasion, questioned H. S. Batts, before his discharge, respecting the 'EASTMAN COTTON MILLS33latter's opinion of the Union and of its chances of winning the im-minent election.He also asked H. S. Batts whether any "fault" of theRespondent had provoked the organizational campaign and whatgreviances were felt by the employees.After stating that he had con-siderable influence with Smyly, the Respondent's president, Raganpromised to make every possible effort to have their grievancesadjusted and to secure the physical improvement of the mill, andasked Batts to pass this word along to other employees. The TrialExaminer found, and we agree, that Ragan's questioning of H. S.Batts constituted illegal interference, restraint, and coercion withinthe meaning of Section 8 (a) (1) of the Act.We do not, however,,agree with his conclusion that Ragan's promises did not involvean unfair labor practice.3 Implicit in the promises to remedy con-ditions was the suggestion that the employees abandon their effortsat self-organization.It was an offer of a benefit to employees in re-turn for their working at cross purposes with the Union's organiza-tional campaign, and therefore not merely a privileged expression ofopinion.'Accordingly, we find, contrary to the Trial Examiner'sconclusion, that Ragan's promises to Batts constituted an independentviolation of Section 8 (a) (1) of the Act, for which the Respondentwas responsible.4.When former second hand Lloyd was reemployed as a "sparehand," President Smyly asked him whether he had joined the unionat the other mill where he had worked after his discharge by theRespondent.The Trial Examiner made no finding with respect tothis incident.We believe that such conduct constituted unlawfulinterrogation and we find that it wasper seviolative of the Act, asit necessarily tended to interfere with the employees' rights guaran-teed in Section 7 of the Act.55.The Trial Examiner found, and we agree, that the Respondent,through members of its supervisory staff, committed illegal acts ofsurveillance and interrogation of employees, as fully set forth in theIntermediate Report.Consistent with its determination to defeatthe Union's organizational campaign, amply evidenced by the dis-criminatory discharge of a number of employees, and to interfere withthe employees' right to self-organization, it carried on an organizedeffort to ascertain the probable results of the pending election by learn-ing the nature and extent of union sentiment among the employees.3Apparently,theTrialExaminer found that some of the aforesaid questioning byRagan was privileged.However, in our finding herein of a violation of Section 8 (a) (1),we intend to cover all such questioning.6 SeeGulfport Transport Co.,84 NLRB 613;BeatriceFoodsCo.,84 NLRB 493;MaconTextiles,Inc.,80 NLRB 1525.Standard-Coosa-Thatcher Company,85 NLRB 1358;Gulfport Transport Co., supra.903847-51-4 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs part of this planned illegal activity, the Respondent made it apractice-"quite often"-to hold meetings of its supervisors for thepurpose of pooling the information these illegally obtained.Usingthe payroll as a guide, the supervisors at these conferences thoroughlydiscussed each employee and noted their respective conclusions relativeto the probable vote to be cast by every employee.We are satisfied, upon the entire record in this case, and particu-larly because of the specific acts of unlawful surveillance shown tohave been committed by the Respondent's supervisors, that through-out these meetings the Respondent expected, and in fact encouragedand authorized, its supervisory staff to continue illegally to spy uponand interrogate employees to secure the desired information.Weview such instructions and directions to the supervisory group asconduct in furtherance of the Respondent's calculated strategy toinfringe upon the guaranteed rights of the employees freely to selector reject any bargaining representative.Just as illegal interferencewith such employee rights resulted from the surveillance actuallyproved, the further information which the Respondent sought toobtain through its supervisors could have been used for no otherpurpose but such interference.Whether or not the further attemptedrestraint and coercion was achieved is entirely immaterial; the pro-scriptions of Section 8 (a) (1) run no less against attempts to restrainand, coerce employees than they do to successful interference 6Accordingly, we find that by its entire course of conduct, includingboth the instructions to the supervisory staff to spy upon the rankand file employees and the specific acts of surveillance and interroga-tion found in the Intermediate Report, the Respondent restrainedand coerced its employees in the exercise of the right to self-organiza-tion guaranteed in Section 7 of the Act, and thereby violated Section8 (a) (1).7We view the instructions to supervisors at the variousstaff meetings as part of the Respondent's illegal conduct, but wedo not find, as the Trial Examiner apparently did, that mere dis-cussion among management personnel respecting union activitiesamong the employees, isper seviolative of any of the prohibitions ofthe Act."6.The Trial Examiner found that the Respondent violated Section8 (a) (1) of the Act by utilizing a betting pool in connection withthe outcome of the election as a "device" to determine the attitudeof its employees toward the Union, and by Assistant Superintendent.O'Ware's invitation to and solicitation of employee Barnett to par-ticipate therein.We disagree.The record contains no evidence9Dixie ShirtCo., Inc.,79 NLRB 127.7 See, R.R. Donnellyand SonsCo.,60 NLRB 635.1 See,Empire PencilCo., 86NLRB 1187,andAtlantic Stages,78 NLRB 553. EASTMAN COTTON MILLS35pointing to the Respondent's responsibility for the betting pool.Moreover, although the record is ambiguous in this respect, it is clearthat the bettors werenotrequired to guess the number of prounionvotes.Rather, a more reasonable conclusion, from the record as awhole, is that the employees guessed at the total number of votes tobe cast in the election.Under these circumstances, we find, contraryto the Trial Examiner, that the Respondent did not violate Section8 (a) (1) of the Act either by the "device" of the betting pool orby O'Ware's conduct with respect thereto.ORDERUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Eastman Cotton Mills,Eastman, Georgia, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouragingmembership in TextileWorkersUnion ofAmerica, CIO, or in any other labor organization of its employees,by discharging or refusing to reinstate any of its employees, or bydiscriminating in any other manner with regard to their hire ortenure of employment or any other term or condition of employment ;(b)Engaging in surveillance of its employees in their union activ-ities; interrogating its employees concerning their union affiliation,activities, and sympathies; promising benefits to its employees torefrain from joining, or to abandon membership in, Textile WorkersUnion of America, CIO, or any other labor organization; or requestingor requiring its supervisors to participate in, or to cloak in secrecy,any efforts to commit unfair labor practices;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join or assist Textile Workers Union ofAmerica, CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining and othermutual aid or protection, or to refrain from any or all of such activ-ities, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Earl E. Barnett, Henry Sylvester Batts, G. Ben Wil-liamson, Otis C. Batts, Obie Doyle Coleman, and Hayward G. Lloydimmediate and full reinstatement to their former or substantially 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDequivalent positions, without prejudice to their seniority or otherrights and privileges;(b)Make whole Earl E. Barnett, Henry Sylvester Batts, G. BenWilliamson, Otis C. Batts, Obie Doyle Coleman, and Hayward G.Lloyd for any loss of pay they may have suffered by reason of theRespondent's discrimination against them, by payment to each of themof a sum of money equal to the amount which he normally wouldhave earned as wages from the date of his discharge to the date ofthe Respondent's offer of reinstatement, less his net earnings duringsuch period;(c)Post at its plant near Eastman, Georgia, copies of the noticeattached hereto marked Appendix A.9 Copies of said notice,to befurnished by the Regional Director of the Tenth Region, shall, afterbeing duly signed by the Respondent, be posted by the Respondentimmediately upon receipt thereof, and maintained by it for sixty (60)consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material;(d) Notify the Regional Director for the Tenth Region, in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHERORDERED that in all other respects the complaint hereinbe, and it hereby is, dismissed.MEMBER REYNOLDS, dissenting in part:I agree with the Decision and Order except in the followingrespects:I do not join in the factual inference of my colleagues that atits staff meetings the Respondent encouraged and directed its super-visors to engage in surveillance and interrogation.I am satisfiedto rest my unfair labor practice findings with respect to surveillanceand interrogation on the overt acts of supervisors, as fully describedin the Intermediate Report.Nor do I agree with the majority that the record establishes thatthe discharge of Otis C. Batts and Obie Doyle Coleman was discrimi-7iatory.While it is true that the Respondent had previously ex-pressed a desire to find an excuse to get rid of these employeesbecauseof their union activity, this did not immunize these employees fromsubsequent discharge for cause.10 In the case of Batts, the record9In the eventthis Orderis enforced by a decree of a United States Court of Appeals,there shall be inserted in the notice before the words : "A Decision and Order," the words"A Decree of the United States Court of Appealsenforcing.".N SeeLloydA. Fry RoofingCompany,85NLRB 1222,and cases cited therein. EASTMAN COTTON MILLS37shows,as found by the Trial Examiner,that Batts cleaned the lightsin a "negligent"manner.As a result of such negligence,he broketwo lights,within a period of 5 minutes,in the presence of the super-visors who ordered his discharge for that reason.The record fails toestablish any comparable breakage in the plant,although there is evi-dence that some breakage had occurred in the past without commentby theRespondent.In the case of Coleman,the record shows that he, in an angry mood,deliberately picked a quarrel with his supervisor with respect to hiswork on the"tangled"frame.As a result, a 40-minute argumentensued between Coleman and his superiors,during which Coleman-did not work.I am satisfied that this discharge grew out of thisargument, without regard to his union activity.Unlike the TrialExaminer,I attach no significance to the fact that during the argu-ment which Coleman provoked,the supervisor"made no effort tomollify" him.I do not join in that portion of the Order which requires theEmployer tocease"requesting or requiring its supervisors to partici-pate in, or to cloak in secrecy, any efforts to commit unfair labor prac-tices."This part of the Order is based on the legal theory of theInter-City Adivertising Co.case (89 NLRB 1103) that under thepresentAct the discharge of a foreman for so refusing to cooperate-pith an employer, constitutes a violation of Section 8 (a) (1) of theAct.In thatcase,I dissented on the facts and consequently did notreach the legal issue involved.However, I seriously question whetherunder the present Act,which excludes supervisors from its protection,such an unfair labor practice finding can now be made.The issue asraised in this case involves, only a small portion of the entire Orderand only collaterally arises out of the unlawful discharge of Super-visor Lloyd at a time when the Act(before amended)afforded himprotection.Consequently,I shall reserve decision on this point for amore appropriatecase,where the issue is directly joined and litigatedon a record which supports the factual premise of the alleged unfairlabor practice.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our employees that :WEWILL NOT discourage membership in TEXTILEWORKERSUNION OF AMERICA,CIO,or in any other labor organization of ouremployees,by discriminatorily discharging or refusing to rein- 38DECISIONSOF NATIONALLABOR RELATIONS BOARDstate any of our employees, or by discriminating in any othermanner with regard to their hire or tenure of employment, or anyother term or condition of their employment.WE WILL NOT engage in surveillance of our employees in theirunion activities; interrogate our employees concerning their unionaffiliation, activities or sympathies; promise benefits to employeesto refrain from joining, or to abandon membership in, TEXTILEWORKERS UNION OF AMERICA, CIO, or in any other labor organi-zation; or request or require our supervisors to participate in, orto cloak in secrecy, any efforts to commit unfair labor practices.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their rights to self -organi-zation, to form labor organizations, to join or assist TEXTILEWORKERS UNION or AMERICA, CIO, or any other labororganiza-tion, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection, or torefrain from any or all of such activities, except to the extent thatsuch right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as author-ized in Section 8 (a) (3) of the Act.WE WILL OFFER to the individuals named below immediate andfull reinstatement to their former or substantiallyequivalent posi-tions,without prejudice to any seniority or other rights andprivileges, and make them whole for any loss ofpay suffered asa result of the discrimination :Earl E. BarnettOtis C. BattsHenry Sylvester BattsObie Doyle ColemanG. Ben WilliamsonHayward G. LloydAll our employees are free to become or remain members of theabove-named union or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any termor condition of employment against any employee because of member-ship in or activity on behalf of any such labor organization.EASTMAN COTTONMILLS,Employer.By ------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. EASTMAN COTTON MILLSINTERMEDIATE REPORT AND RECOMMENDED ORDER39Messrs.James W. MackleandCharles M. Paschal, Jr.,for the General Counsel.Messrs. Hal M. Smith,of Eastman,Ga., andFrank A. Constangy,byLegareDavis,of Atlanta, Ga., for the Respondent.Mr. Clyde Brock,of Macon Ga.,for the Union.STATEMENT OF THE CASEUpon charges and amended charges duly filed by the Textile Workers Unionof America, affiliated with the Congress of Industrial Organizations,hereindesignated as the Union, the General Counsel of the National Labor RelationsBoard,' in the name of the Board, caused the Regional Director of its TenthRegion, at Atlanta, Georgia, to issue a complaint dated July 29, 1948, againstthe Eastman Cotton Mills of Eastman, Georgia, herein called the Respondent,which alleged that the Respondent did engage and has continued to engage inunfair labor practices affecting commerce within the meaning of Section 8 (1)and (3) and Section 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the original Act, and Section 8 (a) (1) and (3) and Section 2(6) and (7) of the Act as amended and reenacted in the Labor ManagementRelations Act of 1947, 61 Stat. 136, designated herein as the Act.2 Copies ofthe complaint, the amended charge, and a notice of hearing were duly servedupon the Respondent and the Union.With respect to the unfair labor practices, the complaint,as amended,allegedin substance: (1) That the Respondent discharged the employees named belowdiscriminatorily, on or about the dates noted oppositetheir names:Earl E. Barnett, October 31, 1946.Henry Sylvester Batts, October 31, 1946.G. Ben Williamson, November 16, 1946.Otis C. Batts, November 19, 1946.Obie Dyle Coleman, November 22, 1946.Hayward G. Lloyd, December 2, 1946.Robert Emory Dixon, December 31, 1946.(2) that these employees were discharged and refused reinstatement thereafterbecause of their membership in the Union and their activity on its behalf, andbecause they had engaged in concerted activity for the purpose of collective bar-gaining and other mutual aid or protection; (3) that the Respondent, by certainof its officers, agents, and supervisory personnel, questioned its employees abouttheir Union desires, sympathies, affiliation, membership, activity, and meetings ;caused wages to be cut and work stretched out to discourage Union membershipand activity ; sought to persuade and induce employees to surrender their mem-bership in the Union ; requested employees to vote against the Union in a pros-pective election and to advise their fellow employees to do so ; threatened that theplant would close if the Union activity of its employees was successful ; promisedemployees certain benefits in order to discourage membership in the Union andother activity for the purposes of collective bargaining and other mutual aid1The general Counsel and his representatives are designated herein as the GeneralCounsel, and the National Labor Relations Board as the Board.2The statute will be designated also as "the amended Act," "the amended statute," and"the Act as amended" when essential in the interest of clarity. 40DECISIONS OF NATIONALLABOR RELATIONS BOARDor protection ; made statements calculated to discourage Union membership andactivity among its employees and other activity for the purposes of collectivebargaining and other mutual aid or protection ; and engaged in surveillance ofUnion meetings and activity ; (4) that the conduct of the Respondent with respectto the discharge of the employees named above and its refusal to reinstate themconstituted discrimination in regard to the hire and tenure of their employmentto discourage membership in the Union, and that the Respondent thereby didengage and has continued to engage in unfair labor practices within the mean-ing of Section 8 (3) of the Act and Section 8 (a) (3) of the amended Act; and(5) that the Respondent, by the course of conduct described above, did interferewith, restrain, and coerce-and has continued to interfere with, restrain, andcoerce-employees in the exercise of rights guaranteed by the Act, and therebydid engage and has continued to engage in unfair labor practices within themeaning of Section 8 (1) of the original Act and Section 8 (a) (1) of the Actas amended.Thereafter, on the 31st of August, the Respondent filed a motion to strike cer-tain allegations of the original complaint, which need not be detailed, on theground that these allegations related to conduct which, if true, could not beconsidered a violation of the Act, and the further ground that one of the allega-tionswas scurrilous, prejudicial, and impertinent.The Respondent also re-quested a bill of particulars ; it was contended that the complaint was not suffi-ciently clear as to the individuals who were alleged to have committed variousacts of interference, restraint, or coercion, or as to the approximate time whensuch acts were alleged to have been committed.Both motions were referred toa Trial Examiner by the Regional Director.Wallace E. Royster, a Trial Ex-aminer duly designated by the Chief Trial Examiner, thereafter denied themotion to strike.On September 1, 1948, pursuant to an extension previously granted, the Re-spondent filed its answer-in which it admitted the jurisdictional allegations ofthe complaint, pleaded a lack of knowledge as to the status of the Union, deniedthe commission of any unfair labor practices, and affirmatively alleged insteadthat each of the dischargees named in the complaint had been discharged forcause within the meaning of the Act.Pursuant to notice, a hearing was held at Eastman, Georgia, on various datesbetween September 21 and 30, 1948, both dates inclusive, before the undersignedTrial Examiner, duly designated by the Chief Trial Examiner. The GeneralCounsel and the Respondent were represented by counsel and the Union by a busi-ness representative.At the outset of the hearing, after argument, the TrialExaminer granted the Respondent's request for a bill of particulars.With re-spect to those averments of the complaint which involve specific conduct chargedas interference, restraint, and coercion, the Respondent then renewed its earliermotion to strike; the motion was, however, again denied.The General Counsel, at this point in the case, presented a motion for a bill ofparticulars with respect to the Respondent's answer ; the motion, in part, wasgranted.As in the case of the earlier motion for a bill of particulars addressedto the allegations of the complaint, the response required of counsel by the orderof the undersigned was entered orally upon the record.-All of the parties represented in the case participated and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence pertinent to the issues.Several motions to amend the complaint,intended to correct certain names used in it and to add specific allegations ofinterference, restraint, and coercion were offered thereafter on behalf of the EASTMAN COTTON MILLS41General Counsel.The motions were granted.Other motions,presented onbehalf of the Respondent,to dismiss the averments of the complaint with respectto the discharge of Earl E. Barnett and Hayward G. Lloyd were deniedAt theconclusion of the case for the General Counsel, his representative moved toamend the complaint by deleting the names of three dischargees as to whom noevidence had been offered.3The motion was granted without objection.Cer-tain allegations of interference,restraint,and coercion,as to which no evidencehad been offered, were also deleted at the request of the General Counsel's rep-resentative.4At the conclusion of the case for the General Counsel the represent-atives of the Respondent presented a group of motions to dismiss the significantparts of the complaint.The motions in which counsel referred to the seven re-maining discharges were denied.Motions to dismiss all charges of interference,restraint, and coercion as to President Charles Smyly, Director H. R. Ragan,Superintendent T. A. McNeil, Assistant Superintendent Robert O'Ware, OverseerGeorge A. Johnson, and Second Hand Millard Wright were granted as to Smylyand denied as to Ragan, McNeil, O'Ware, Johnson, and Wright.Motions todismiss the eight remaining specific counts of interference, restraint, and coer-cion were granted as to three specific counts without objection by the GeneralCounsel'The Respondent's motions to dismiss the other allegations of inter-ference, restraint, and coercion, five in number, were denied.At the close of the testimony the General Counsel moved to conform the com-plaint to the proof with respect to formal matters.The motion was granted.The Respondent then presented a motion to renew all previous motions for thedismissal of the complaint.Action upon this motion was reserved by the under-signed ; the motion is disposed of by the findings of fact, conclusions of law, andrecommendations embodied in this Report.At the conclusion of the case, coun-sel and the undersigned engaged in an informal discussion of the issues; whichforms a part of the record.A briefhas been received from counsel for theRespondent.FINDINGS OF FACTUpon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following findings of fact.1.THE BUSINESS OF THE RESPONDENTThe Eastman Cotton Mills,hereinafter designated as the Respondent, is acorporation duly licensed under the laws of the State of Georgia. Its principaloffice and place of business is located at Eastman, Georgia, where it has been andis engaged in the manufacture,sale, and distribution of cotton sheetings andrelated products.In the course of its business in 1947, a representative year,8These were Edward B.Moore, ErnestAtkinson,and Henry Moore.4 These included an allegation that the Respondent,by Charles Smyly, its general man-ager, had caused the publication of derisive,derogatory,and disparaging remarks aboutthe Union,its leaders and its affiliation;that the Respondent had sought to instigate,foment, and encourage racial strife,dissension,and distrust to prejudice its employeesagainst the Union; and that the Respondent had threatened to establish the practice ofracial equality and nonsegregation in its plant,and to employ colored supervisors,in orderto restrain and coerce employees.'These included an allegationthat theRespondent,by President Smyly, Overseer GeorgeA. Johnson,and Second Hand MillardWright, hadcaused wages to be cut and work to bestretched out to discourage Union membership;that the Respondent,by its officers andagents, had asked employees to vote against the Union in an election and to advise othersto do so ; and that the Respondent,by its officers and agents,had made statements dis-couraging concertedactivityand membership in the Union. 42DECISIONS OF NATIONAL LABOR -RELATIONS BOARDthe Respondent received at its plant in Eastman raw materials, consisting main-ly of cotton, valued in excess of $1,000,000, of which approximately 50 percentwas purchased outside the State of Georgia and shipped in interstate commerceto the Respondent's place of business. In the same period, also, the Respondentmanufactured and sold finished products consisting mainly of cotton sheetingsvalued in excess of $2,000,000, of which approximately 90.percent was sold andshipped to customers outside the State of Georgia.The Respondent admits that it is engaged in commerce within the meaning ofthe Act, as amended.Upon the record, the undersigned finds that it was engagedin commerce, within the meaning of the original Act, at the time of the eventswith which this Report is concerned.II.THE LABOR ORGANIZATION INVOLVEDThe Textile Workers Union of America, affiliated with the Congress of Indus-trial Organizations, is a labor organization within the meaning of Section 2 (5) ofthe original Act and the Act as amended, which admits to membership employeesof the Respondent.III.THE UNFAIR LABOR PRACTICESA. The general course of events1.The organization of the RespondentCharles Smyly, previously mentioned, has been the Respondent's president andtreasurer since 1935.He participates actively in the management of the busi-ness, and has-upon occasion-exercised his right to hire and discharge em-ployees.In the main, however, responsibility for the administration of theRespondent's labor "policy" is vested in Superintendent T. A. McNeil, underSmyly's direct supervision.At present, the actual functions of employment anddischarge are vested in the Respondent's departmental overseers, under thegeneral authority of the superintendent.The departmental overseers includeA. L. King in the Respondent's Weave Room,° Dorris Floyd in the Cloth Room,and George A. Johnson in the Spinning Department. Johnson-now, as noted,an overseer-was not in the employ of the Respondent at the time of the firstrepresentation election to be noted in this report.He was employed, however,shortly thereafter.In the capacity of an overseer, he presently supervises 50or 60 employees and has the authority to hire and to discharge them.MillardWright, a second hand, is designated in the record as Johnson's assistant ; he hasthe right to hire and fire employees on his shift, the second. In Johnson's ab-sence, he is completely in charge of the department.At the outset of the Union campaign, to be noted, Robert O'Ware-previouslyan overseer in the Carding Department-was the Assistant Superintendent.Hisimmediate responsibilities included the supervision of the Carding Department,the electrical shop, and the Respondent's maintenance and construction work ;he had the authority, as an assistant of Superintendent McNeil, to hire and dis-charge employees.O'Ware is no longer in the Respondent's employ; the recordestablishes that he was dismissed for reasons to be noted elsewhere in thisreport.6King was not an overseer at the time of the events with which this case is concerned.Before his employment in that capacity the department was supervised by two second hands,Curtis Coleman and Justin Bracewell ; each was assigned to one shift. They had the au-thority to hire and discharge employees. EASTMAN COTTON MILLSi43During O'Ware's service as an assistant superintendent,Haywood G. Lloyd'-one of the persons allegedly subjected to discriminatory discharge by the com-pany-was his second hand in the Carding Department;as such he was in-charge of the employees on one shift.8 According to Smyly, he had the authorityto hire and discharge them ; according to McNeil, he was only authorized torecommend personnel action. In either event,his supervisory status is clear.In 1946, at the time of the Unionactivityto be noted,the Respondent em-ployed about 320 persons.Its affairs were managed by the corporate officersand supervisory staff already named ; they were responsible to a board of 7directors.One of these, H. R. Ragan-named in the complaint-was a substan-tial stockholder in the corporation,a local banker,and a partner of President:Smyly in several business enterprises.2.The communityThe city of Eastman has a population of about 3,200 persons;and the Respond-ent operates the largest manufacturing industry in the vicinity.In addition toitsmill, the Respondent owns and maintains a "mill village"of 70 houses, ap-proximately,immediately adjacent to the plant .9 .These are made available,by the Respondent,to families with one member,or more, in its employ.Superin-tendentMcNeil was,and is, responsiblefor theirmaintenance and administra-tion ; at the time of the events with which this case is concerned, however, thatresponsibility had been delegated to his assistant superintendent.3.The beginning of the union campaignThe efforts of the Union to organize the employees of the Respondent beganin August of 1946; although the exact date of the campaign's inception, theidentity of the union organizer, and the nature of his initial action are not estab-lished, an inference is warranted that the presence of the organizer was known,generally,within a short time after the campaign began-and the undersignedso finds.The first open meeting of the union was held, in fact, on September 1, 1946, aSunday, at Jones' Garage, outside of Eastman, on the Soperton Highway. Twentyor thirty employees of the Respondent were present.Shortly before the meetingwas scheduled to begin, while most of those present were standing or sittingin the open,between the front of the garage and the highway,several of themobserved Assistant Superintendent O'Ware and Second Hand Lloyd ride by, in acar driven by O'Ware. The record establishes that it was being driven slowlyenough to enable several of the persons in front of the garage to recognize Lloydand O'Ware; Lloyd, in turn, testified, and the undersigned finds, that he wasable to observe and identify a number of the persons visible from the highway.After passing the garage, the car was observed to accelerate ; it proceeded, with-out interruption, in the direction of Soperton.Ten minutes later, approxi-mately, Lloyd and O'Ware passed the garage again, returning to Eastman.The meeting, however, was called to order without incident.A number ofthose present signed individual applications for union membership.7Also identified as H. G. Loyd.8Shortly after the employment of Johnson,responsibility for the Carding Departmentwas transferred to him.He thus became Lloyd's supervisor,O'Ware retained his title,but his authority was limited to the maintenance and construction work.8 The plant,and all but five of the houses in the "village"are outside of the Eastmancity limits. 44DECISIONSOF NATIONALLABOR RELATIONS BOARD4.The first electionOn September 9, 1946, a petition in Case No. 10-R-2186 was docketed in theBoard's Regional Office ; it alleged that a question of representation had arisenamong the employees of the Respondent in a unit of production and maintenanceworkers, with the usual exclusions.A spirited argument as to the merits of unionization at the Respondent's plantstarted almost at once.There is evidence, which the undersigned credits, thatofficials of the Respondent advised its directors and supervisory staff to avoidan appearance of partisanship, and to maintain neutrality of the Union cam-paign.The employees, however, were not advised of these instructions; and itis clear that the officials of the Respondent made no secret of their own viewswith respect to the value of organization. In a series of bulletins, posted at themill, the employees were advised that the decision was theirs to make, but that,in the opinion of the Respondent, "both you and we would be better off if youwere not represented by a C. I. O. union" ; that "our relationships in this plantand in dealings with you on an individual basis have been peaceable and friendlyand we believe they have been satisfactory" ; and that "it will be better foreveryone concerned to keep our relations on the same personalbasis."Interestin the organizational campaign, therefore, was high ; after the Union and theRespondent agreed to dispose of the representation question by a "pre-hearing"election, discussion of the Union and its prospects in the electionbecame commonin the plant, without apparent objection by the officials of the Respondent.On one occasion, about a week before the election, according to the creditedtestimony of Henry Sylvester Batts, Superintendent McNeil approached him, inthe mill, and asked him what he thought of the Union's chances in the election.Batts replied that he thought the Union would "go over" if those employed onother shifts felt as the employees did on his shift 10Within a day or two, accord-ing to Batts, McNeil returned ; in the course of a general discussion about theUnion, during which Batts voluntarily informed McNeil that he was a member,the latter said that "he had worked union labor and non-union labor, and hefound that the company could get along with non-union labor better than theycould [with] the union labor."Batts disagreed"Assistant Superintendent O'Ware also took an active, but somewhat erratic,interest in the Union's campaign.His actionin passingthe scene of the Unionmeeting, in the company of Lloyd, has been noted. Thereafter, according to theundenied and credited testimony of Lloyd, O'Ware advised him privately,on oneoccasion, that he approved of the Union ; the record establishes, however, that healso told Lloyd, privately, to say nothing about the Union, himself, to the em-ployees, and to observe, in full, the official neutrality policy of the Respondent.In spite of this advice, Lloyd testified-and the undersigned finds-that O'Waresubsequently called upon him to participate in the clandestine distribution of anantiunion pamphlet at the bill.Later, according to Lloyd's credible testimony,O'Ware informed him that the Respondent intended to "fight" the Union ; inspite of this he went on, theundersignedfinds, to ask Lloyd's own opinion of the10McNeil denied,inter alia,that he had ever asked any employee if he or she had joinedthe Union;the undersigned credits his denial.He also denied illegal conduct,interroga-tion or statements generally and testified,in the affirmative,that all he did was "listen"when the employees talked to him about the Union ; the undersigned finds this aspect ofhis testimony-under the circumstances-incredible.11The employee testified that McNeil ended the conversation with the statement that,"Well, if the Union goes over, Mr. Smyly will shut the mill down."For reasons to be notedelsewhere in this report the undersigned does not credit the testimony of Batts, with respectto the statement quoted. EASTMAN COTTON MILLS45Union, and volunteered the statement,again,in the courseof theconversation,that he personally favored it. The record does not indicate that he gavea reasonfor his favorablecomment.The obvious interest of O'Ware in the Union's campaign is revealed, also,in the credible testimony of Carpenter Earl Barnett-which is also undenied-in this connection.About 1 month before the first election to be discussed inthis report, according to Barnett, O'Ware asked him if he had seen any Unionleaflets;when Barnett replied with a negative, O'Ware called upon him to joina search for some.The results of the search are not established.32On anotheroccasion, O'Ware questioned the carpenter at length with respect to his opinionof the Union, his opinion of its chances in the election, and whether or not heexpected to vote for it 13 Shortly before the election, he even invited Barnettto participate in a betting pool with respect to its outcome; according to Barnett,bets were being solicited during working hours, and a record of them was beingmaintained by a company timekeeper.When the carpenters accepted O'Ware'sinvitation to participate, the latter offered to "buy" his bet, and remarked thathe had "bought" several others.H. R, Ragan, previously identified in this report as a local banker and busi-ness associate of President Smyly who held a membership on the Respondent'sboard of directors, also displayed an active interest in the outcome of the election.On a date which does not appear in the record he accosted Henry SylvesterBatts, on an errand in the village ; he invited the employee to sit in his car;questioned him with respect to his opinion of the Union and his opinion of itschances in the election ; requested information as to whether any fault attributableto the "company" had led the employees to entertain the idea of Union repre-sentation; inquired as to the nature of any employee grievances; and stated,by way of explanation, that he believed he had considerable influence withPresident Smyly, and that be would make every possible effort to get thegrievances adjusted .14The credible testimony of Batts establishes that Raganasked,specifically, about the condition of the rest rooms, and promised to "see"that some new ones were built. The record does not establish that Batts madeany comment in the nature of a reply ; when the conversation ended, he gotout of the banker's car and returned to the mill."No one commented about hisabsence.19 The testimony of Barnett indicates only that he and O'Ware "saw" two leaflets.13The testimony of Shop Foreman Stephens establishes that O'Ware also asked hisopinion of the Union's chances ; Stephens was not a supervisory employee at the time.laWith respect to this conversation, also, Batts testified to a statement that PresidentSmyly would close the mill if the Union won; the undersigned, for reasons to be notedelsewhere,does not believe that Ragan made the statement. .15Ragan denied the testimony of Batts.He testified that Batts and a companionhad come to see him-at the bank-and that Batts had offered to "stop" the Unionifarrangements were made to have Assistant Superintendent O'Ware discharged.Thebanker went on to say that he had communicated this "offer" to President Smyly-who rejected it--and that he had, thereafter, relayed Smyly's reaction to Batts ; hetestified that he had done so as an interested citizen "to help the community" and thathe did not do it for the company.In rebuttal, Batts denied this version of their conversation.He recalled a visit tothe bank with Second Hand Boutwell-identified by Ragan as his companion-but in-sisted that Boutwell and Ragan had engaged in a private conversation on that occa-sion,while he, Batts, waited for Boutwell outside of the banker's private office.Hetestified,also, that his conversation with Ragan, in Ragan's car, took place a week,approximately, after the day on which he accompanied Boutwell to the bank.He wasnot subjected to cross-examination. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe election was held on the 11th of October ; of 296 valid votes cast andcounted, 119 were cast in favor of representation by the Union while 177 voteswere cast against it; a majority of the employees in the unit alleged to be-appropriate for the purposes of a collective bargain, therefore, voted againstrepresentation by the Union.5.The reaction at the plantAssistant Superintendent O'Ware was the only official representative of theRespondent to comment, publicly, on the Union's defeat. After the resultswere announced, his first remark to Employee Barnett, according to the creditedtestimony of the latter, was to the effect that the "company" had won theelection, and that he, O'Ware, had expected no other result. Later, withina "few weeks" after the election, O'Ware made a number of statements, pur-portedly indicative. of the Respondent's reaction to its "victory" in the election.Specifically, he told Barnett, the undersigned finds,- that the Respondent hadembarked upon a "stretch-out" policy and that it intended to lay off a numberof employees, in violation of a promise supposedly made before the election ;he ventured a prophecy that additional discharges would follow. Lloyd wasinformed by O'Ware, also, on a date not apparent in the record, that an observedreduction in the number of men assigned to a particular machine was evidenceof the "stretch-out" policy; the assistant superintendent then went on, therecord shows, to discuss other, alleged, plans of the Respondent to increasethe work load of the employees. On another occasion, said Lloyd, O'Warestated that he had checked the payrolls of the Respondent to identify theUnion supporters; coincidentally, the record establishes that O'Ware toldemployeeWilliamson that the Respondent intended to undertake a programof discriminatory discharges.One week after his first conversation with Barnett,noted, O'Ware, according to credited testimony, repeated his reference to the"stretch-out" policy of the Respondent and the discharges he anticipated.Hisremarks on this occasion, according to Barnett, were made in the presence ofseveral employees.6.The first dischargesa.Earl E. BarnettBarnett, a carpenter, was first employed by the Respondent in January 1942,under the supervision of Maintenance Supervisor Yawn ; he worked as a mainte-nance carpenter for something more than a year.A temporary layoff of 3-4months, at that time, ended when, together with several.others, he was recalledby Yawn. Barnett testified without contradiction, and the undersigned finds, thatYawn and other supervisors never complained about his work.Starting at a rate of 40 cents per hour for a 40-hour week, Barnett was receiv-ing 52 or 62 cents per hour when Assistant Superintendent O'Ware became hissupervisor."Thereafter, O'Ware designated him as the lead man of the mainte-nance crew ; in this capacity, he was called upon to lay out the work for theThe undersigned found Batts to be a sincere, ingenuous witness.Upon the entirerecord in this connection, and certain collateral testimony with respect to the ultimatedischarge of Boutwell, the undersigned credits the testimony of Batts and rejects thatof Ragan.16O'Ware, previously the overseer of the Card Room, becameassistant superintendent incharge of construction,maintenance,and repair late in 1945. EASTMAN COTTON MILLS,47crew, to demonstrate how it ought to be done, and to undertake general carpentryand maintenance tasks which others were unable to handle.At the hearing,he estimated, credibly, that about 50 percent of his time was spent in the latterActivity."He never attended meetings of supervisory personnel ; and the recordclearly establishes that he was not considered a supervisor.While in servicetinder theassistantsuperintendent, his pay was raised to 90 or 92 cents per hour.He worked regularly and was never laid off.Barnett was employed at the mill when the Union campaign began ; the recordestablishes that he first became aware of it when O'Ware asked him if he hadseen any union leaflets.Barnett testified, and the undersigned finds, that theassistant superintendent was skeptical of his denial.His subsequent talks withthe latter about the Union, before the election, have already been noted ; Barnetttestified, and the undersigned finds, that when questioned by O'Ware as to whatbe was going to "do" in the election, he advised the assistant superintendent thathe intended to vote for the Union.After the election, as noted, Barnett and O'Ware discussed the reaction ofthe company to its "victory" at the polls on three occasions.Their final conver-sation, in which O'Ware repeated his previous reference to the alleged "stretch-out" policy of the Respondent and certain anticipated discharges,occurred, asnoted, in the presence of several other employees;theirnames, however, do notappear in the record.Shortly thereafter, on October 31, 1946, O'Ware accosted Barnett at work,ordered him to stop at once, and told him, reluctantly, that his discharge hadbeen ordered because the "office" believed him to be guilty of spreading "gossip"about the forthcoming layoffs and the alleged "stretch-out" policy of the Re-spondent.18Barnett denied making any of the statements attributed to him,and insisted that O'Ware, in fact, had been responsible for them.His protestwas rejected by the assistant superintendent who advised him not to "quote"the matter further saying that it would not "help" him.Several days later, after an unsuccessful attempt to see President Smyly, Bar-nett presented his grievance to Superintendent McNeil ; the latter expressedsympathy, but disclaimed all responsibility for the discharge and the reinstate-ment which Barnett sought.He escorted Barnett, however, to Smyly's office.The latter informed the carpenter that his work had been good, but that he had"talked" too much.Specifically, Smyly again accused him of gossip about lay-offs and a "stretch-out" policy.Barnett's offer to prove that he had not beenresponsible for the statements attributed to him was rejected by Smyly, who said"let it go" and left his office.A final appeal to Superintendent McNeil elicitedthe statement that he could do nothing, and Barnett left the plant.He neverreceived a discharge notice.The record establishes that Barnett was dismissed in the middle of the after-noon, on the day before a payday, and that he was not permitted to completethe work at which he was engaged.He testified, and the undersigned finds, thatlie had never been reprimanded, before his discharge, for "gossip" or any other11Barnett's testimony that he received a covert raise when assigned to work as a leadmanwas denied by McNeil;the undersigned regards the conflict as immaterial.11Barnett's testimony with respect to the statements of O'Ware is corroborated indirectlyby that of Lloyd;the latter testified that O'Ware had mentioned Barnett's discharge "atime or two!'after it occurred,praised Barnett as a worker, but went on to say that Barnetthad talked about him, behind his back and that the office had "got ahold" of informationabout it and Barnett's remarks "about the Union and all"and had insisted on his discharge.The undersigned credits Lloyd,whose testimony in this connection is untienied. 48DECISIONS OF NATIONALLABOR RELATIONS BOARDreason"And his testimony that he received no discharge slip is undenied.Noattempt has been made, in this case, to justify the summary action taken withrespect to his discharge.The carpenter has not sought work at the mill, except for an abortive conversa-tion with O'Ware, since his last conversation with President Smyly.b.Henry Sylvester BattsBatts was first employed by the Respondent in 1928 or 1929.He workedIntermittently thereafter, in a wide variety of jobs, his successive periods ofemployment being interrupted by work as a self-employed farmer. In May of1946, after a period of farming, he applied for work and was hired by AssistantSuperintendent O'Ware.As a member of the maintenance crew thereafter, heworked occasionally with Barnett. In July, he was assigned to work at "layingup" roving for the slubbers.When the Union's campaign began, Batts was earning 721/2 cents per hour.He attended the open meeting at the garage, already noted,and signed anapplication for union membership.Thereafter, according to hisundenied andcredited testimony, he assisted the union organizer actively, talked to his fellowworkers about the union at their homes, visited fellow employees-with theorganizer-in the mill village, Eastman, and the neighboring countryside, anddistributed union handbills in town and in the mill village.His conversations with Superintendent McNeil about the Union have alreadybeen noted. In the course of the second conversation, as noted, Batts informedMcNeil that he had become a union member.McNeil's reaction,if any, is notrecorded.The conversation between Batts and Director Ragan, which occurred before theelection, at or about the time of the second conversation between the employee andSuperintendent McNeil, has also been noted.At this point, it is only necessaryto add that Batts, in response to the questions of Ragan as to his opinion of theUnion and its chances in the election, expressed approval of the organizationand the opinion that it would "win" at the ballot box. Ragan, according tocredited testimony, then promised that he would make an effort to secure physicalimprovement of the mill, and requested Batts to convey this information tothe other employees.The employee's reply, if any, is not reported.On the 31st of October, Batts was discharged.His credited testimony, whichstands inthe record without denial in a material respect, establishes that hehad ripped his overall trousers, accidentally, while at work.To avoid an injurywhich might reasonably have been anticipated if the torn trousers were tobecome entangled in nearby machinery, Batts left his work for a "nail" to mendthe rip-after informing the fixer responsible for the machines, Lonnie Cooey,of his intention.20At the repair shop, where Batts secured the nail he sought,Barnett informed him of his own discharge, already noted, which had justoccurred.According to Barnett, whose testimony corroborates that of Batts,19 Superintendent McNeil, in cross-examination,testified that O'Ware had reported-onseveral occasions-that Barnett did not "get along" well with the other men on the mainte-nance crew;he also testified that Barnett had complained to him, directly,that he was notgetting enough"credit" for the work he was doing.McNeil could not date these conversa-tions in relation to the date of Barnett's discharge and testified that he had not paid muchattention to them. It is clear, in any event,that O'Ware's remarks were never relayed toBarnett.20Batts testified,and the undersigned finds, that his second hand, Millard Wright, wasnot on the floor, at the time, to grant him permission to leave. EASTMAN COTTON MILLS49.the slubber hand reacted with the observation that he might be selected for dis-charge also, and returned to his job at once.According to Batts, whose testimony is credited, he had been absent about 5minutes; when he arrived at the slubbers, he found another man at his jobstation and was told by the fixer that Second Hand Wright wishedto see him.The latter informed Batts that he had to "let him go" because of his action inabsenting himself from work; he referred Batts to George A. Johnson, the newoverseer, for a further discussion."When Batts saw Johnson, on the day afterhis discharge, the overseer gave him his time slip and, in effect, ratified the actionof the second hand, who had written "for not staying on the job" on the separationnotice which recorded his dismissal.Batts has not sought reemployment at the mill, and the Respondent has neveroffered to rehire him. In connection with a subsequent claim for unemploymentcompensation, Batts contended that he had been dismissed because of his unionactivities but was denied benefits for a period of 4 weeks ; the ruling was re-affirmed after a hearing, on the Respondent's counterclaim that he had beendismissed for misconduct.7.The resumption of union activityOn a date, presumably in October, which does not appear in the record, theUnion renewed its effort to organize the Respondent's employees.While thenature and extent of its activities are not reported clearly, a bulletin posted bythe Respondent on November 3, 1946, clearly implied that the campaign of theUnion had been renewed at an earlier date--since it spoke of rumors which"have been" circulated in an effort to organize the employees of the mill, andstated that the organizers 'care also using" pamphlets which the Respondentcharacterized as containing misinformation, innuendo and untruths.On the13th of November, Clyde Brock, a union organizer, assumed responsibility forthe direction of the campaign. Strenuous efforts were made to secure a newset of membership applications, sufficient in number to warrant the presenta-tion of a new petition to the Regional Office of the Board.Although detailedinformation with respect to the extent of the new campaign is not available,it seems clear that the efforts of the Union to reorganize the employees of the millwere a matter of common knowledge, and the record establishes that Brock anda local newspaper editor engaged in a spirited exchange of views with respect tothe merits of organization, in the letter and editorial columns of a local news-paper.21Wright contended that the machine for which Batts was responsible had been permittedto run out of "roving"in his absence ; the inference was that Batts had absented himselfat a time when he was not "caught up" on his job. Batts testified,however,that the inci-dent which required him to leave the machine occurred at a time when the supply of rovinghad been permitted to "run down" pursuant to instructions,so that the machine might becleaned.His testimony had not been contradicted.As a witness,Wright admitted incross-examination that his testimony as to the length of the period for which Batts wasabsent had been based upon an inference,grounded in the observed state of the "creelingand roving"on the slubber frames for which Batts was responsible;although he testifiedthat it was unnecessary to remove the roving from the creels in order to wipe them-andthat it was not customary to let the roving run "loose" when the creels were to be wiped-he did not deny that Batts had been instructed, previously, to let the roving run down inorder to clean the machine.The undersigned credits the testimony of Batts in thisconnection.903847-51-5 50DECISIONS OF NATIONAL LABOR RELATIONS BOARD8.Additional dischargesa.G. Ben WilliamsonThe employment of Williamson by the Respondent began in 1934, at, whichtime he was hired as a "spare hand" at 30 cents _per hour ; after a short periodof work as a "cloth tier," he served for last 6 years as a night watchman andfor the last 12 years of his employment as a machinist in the Respondent'srepair shop.When his employment was terminated on November 16, 1946, hewas receiving something over 90 cents per hour 22Williamson had signed an application for membership in the Union on Sep-tember 4, 1946.Thereafter, he had assisted the union organizer in contactingother workers, attended meetings, made no secret of his union affiliation amongthe employees, and rode openly in the organizer's car. In a conversation withAssistant Superintendent O'Ware, he had expressed the opinion that the Unionwould "win" the election-an opinion with which O'Ware had agreed. Afterthe election in October, O'Ware, who knew of his union sympathies, told him,also, that the Respondent then intended to dismiss employees who had beenactive in support of the Union. Shortly thereafter, Williamson, according tohis undenied and credited testimony, accosted Superintendent McNeil, referredto the rumors that the Respondent had a "blacklist" on which his name ap-peared, and requested McNeil to accommodate him by moving his name "downthe list" a little further22Later, however, on a date which is not reported,Williamson renewed his previous application for union membership.As a maintenance machinist in the employ of the Respondent, Williamson wasresponsible for the operation of the plant's air compressor and for the installa-tion, maintenance and repair of machinery and electrical equipment 29AssistantSuperintendent O'Ware was his only supervisor.The record establishes thatO'Ware had never criticized Williamson's work or his conduct.On the 16th of November, while at work in the shop, Williamson was askedby Robert Revel, a fixer, to repair a "roll" bar-a broken machine part. Inan attempt to comply with instructions-previously issued by the assistantsuperintendent-to the effect that all repair work done in the shop had to beevidenced by a written order signed by a second hand or other responsible super-visor,Williamson asked Revel if he had an "order" for the repair work. Thefixer replied that Millard Wright, the responsible second hand, had not beenavailable to write an order when the machine part in need of repair had broken ;he stated that a rush job was required and promised that he, or Millard Wright,would produce an appropriate "order" before Williamson completed the work 2522The increase in Williamson's pay was entirely due to raises of general applicability.23McNeil, according to the testimony of Williamson, denied the existence of the list.24The record shows that the job required him to weld,cut gears,fix motors, replacefuses, and to do other work of a similar nature.Despite a slight amount of confusionin the record as to changes in the nature of his assignment before the Union campaignbegan, the undersigned is satisfied that Williamson had no supervisory authority inthe shop.25No order was ever tendered by Revel or Wright. And the record establishes, tothe satisfaction of the undersigned, that the indicated action of Revel was part of aprearranged plan to create a pretext for the dismissal of the machinist.Second HandLloyd,whose testimony is credited, described the formulation of the plan as follows :...me and Mr. Wright and Mr. Johnson was in the office. And . . . Mr. John-son said that Mr. O'Ware was worried.And me or Mr. Wright, one, said, "Why?"... He said he [O'Ware] had to let Ben Williamson go before he went home,and he left at 4 o'clock.And Mr. Johnson turned and asked me and Mr. Wrightifwe could get something or other to be fixed and carry it down there without an EASTMAN COTTON MILLS51The machinist immediately turned to the task at hand; his testimony indi-cates that it was about a "three minute" job. Shortly before it was com-pleted, however, O'Ware entered the shop; he accosted Williamson at once, andasked him to produce the order for the work at which he was engaged.Wil-liamson explained that no order had been ready when the work was broughtto the shop but that he had been promised a copy of the order before thejob was completed.He offered to get it at once. Contending that Williamsonhad violated a company rule by the acceptance of work which had not been ac-companied by an order, O'Ware, however, discharged him forthwith26The machinist sought reinstatement, thereafter, at the hands of Overseer John-son, Superintendent McNeil, and President Smyly ; he was not rehired.His claimfor unemployment compensation benefits, later filed, was temporarily disallowed,on the basis of the Respondent's contention that he had been discharged for mis-conduct in connection with his work; Williamson appealed but failed to win arevocation of his disqualification.Shortly before the hearing on appeal, Wil-liamson asked O'Ware to reinstate him ; the assistant superintendent replied thathe would not be "permitted" to rehire the machinist at the Respondent's mill.Williamson made no further effort, thereafter, to achieve reinstatement.b.Otis C. BattsThe employment of Otis Batts at the Respondent's mill began in the springof 1937, when he was employed as a "spare hand" at 20 cents per hour. Hislast 3 years of employment with the Respondent were spent as an oiler in theSpinning Room, for which he received 52 cents per hour at the outset ; he couldnot recall his rate of pay in 1946.The record indicates that it may have been727/2 cents per hour.The oiler testified, and the undersigned finds, that his paywas increased coincidentally with general pay increases given at the mill.Batts first heard of the Union campaign from a fellow employee ; he attendedthe first open meeting of the organization at the garage and signed an applica-tion for membership. The record establishes that he was one of those in frontof the garage when Second Hand Lloyd and Assistant Superintendent O'Warepassed in their car.27When the Union resumed its organizational effort after the first election, Batts"rejoined" and assisted Brock, the union organizer; his testimony establishesthat he spoke to 30 or 40 employees, in their homes and his own, and persuadedthem to sign applications for Union membership.On several occasions, he accom-panied Brock to show him where particular employees lived.At least 1 of theemployees solicited on behalf of the Union by Batts lived in the mill village.Under the circumstances, and in view of the open character of the activity inorder and tell Mr. Williamson to fix it and bring an order later.And I toldMr. Johnson I didn't have anything at all up there.Mr. Wright turned and told him,"Well, I can get something." So Mr. Johnson and Mr. Wright went on down in theSpinning Room, and Mr. Wright got something or the other and sent it downby Robert Revels.Lloyd testified credibly, that he had seen Revel on his way to the shop, and that he hadseen Johnson, thereafter, in conversation with O'Ware.21Williamson testified, credibly, that O'Ware expressed a reluctance to dischargehim, and cited the fact that he had been "talking" too much as a coordinate reasonfor the discharge.27Batts testified that Curtis Coleman, another second hand, was also riding in the car.His testimony with respect to Coleman has not been corroborated ; it is inconsistent withthe testimony of Lloyd.The undersigned finds that Coleman was not in the car. 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich Batts engaged, the undersigned infers'and finds that his activity on behalfof the Union was known to the supervisory officials of the Respondent's mill.His regular work as an oiler in the Spinning Room required him to oil thespindles on the machinery. In addition,for something more than an hour everyday, Batts was required to "blow down"the lint which accumulated on the over-head light fixtures,and in other parts of the room.28The work required him tomanipulate a lengthy hose, attached to pipes fed by an air compressor,and fittedwith a metal nozzle.29When the nozzle was directed at an object from which lintwas to be blown, compressed air, equivalent to 85 pounds of pressure at the com-pressor-escaping from the nozzle-dislodged the lint.Batts usually performed this task, according to his testimony in direct exami-nation,at 8 p. in.every night.On November 18, 1946, however,Second HandWright, his immediate superior,instructed him to"blow down"the lights at3 p. in. the next day.30This,Batts did.While he was engaged at this task onthe 19th of November,within 25or 35feet of the Spinning Department office,two fluorescent bulbs, in fixtures which were set to swaying by the air blastfrom the nozzle of the hose he was required to manipulate,fell and were broken..Immediately after the second bulb fell-approximately 5 minutes after the firsthad been dislodged-Second HandWright, atthe request of the overseer,informedBatts that Johnson, who had witnessed the breakage,wished to see him, andthat he would be replaced.In a lengthy conversation with Johnson,which fol-lowed, Batts was censured severely for his alleged failure to heed instructions,which the overseer said he had received,and prior notice allegedly given onseveral occasions that breakage due to his negligent use of the hose might impelthe Respondent to discipline him.He insisted,at length,that he had neverreceived a complaint about the way in which he did this part of his work, thathe had never received instructions as to the way in which"blowing down" wasto be done, and that he had never been warned about breakage.His protest,however, was disregarded.Batts never applied for reinstatement after his separation on November 19,1946.When filing a claim for unemployment compensation benefits, some timelater, he repeated the reason for discharge given him by the Respondent's over-seer ; 31 his claim was disallowed for a period of time which is not set forth inthe record.This decision,with respect to his unemployment compensation claim,was affirmed,after a hearing,on appeal:9 The record,and a personal inspection of the mill by the Trial Examiner,establishesthat the fixtures-long rectangular fixtures for fluorescent lights-are suspended from theceiling by two chains about 4 feet long and hang about 10 or 12 feet from the floor.21The last few, feet of hose were tied to a pole, to steady the hose when lifted.30The record indicates that it had once been a company practice to "blow down" on thefirst shift, at or about 9 a. m., and also at or about 3 p. in. on the second shift.On a datenot set forth with particularity in the record, however, the Respondent revised thisarrangement,and scheduled a single "blow-down" at 10 p. in., after the second shift.The record warrants an inference that this change became effective before the dischargeof Batts, and the undersigned so finds. It is clear,however, that he was doing it inthe afternoon on the day of his discharge, hereinafter noted.31The Respondent,in cross-examination, implied that the oiler's statement in conulee-tion with his unemployment compensation claim should be treated as an admission withrespect to the reason for his discharge; the record establishes, however, that Batts merelypermitted the unemployment compensation claims taker to copy the reason for dischargegiven him previously by the overseer.The undersigned finds no merit in the view thathe thereby admitted the truth of the reason given. EASTMAN COTTON MILLS53c.Obie, Dyle Coleman.Obie Dyle Coleman's employment by the Respondent began in 1940, at whichtime he received a "half" job as a doffer at 321/2 cents per hour.After 7 weekshe was given a full job, which he retained until drafted by the United StatesNavy in 1943. On or about February 1, 1946, he was reemployed as a doffer.Some time later, he was forced to take a 10-week leave of absence because of awar-connected illness.After a recovery, he returned to work as a spare hand ;2 weeks later he was restored to his old position.The record shows that he wasregarded as an "average" doffer.Coleman joined the Union before the first election, in September.Thereafter,and before the election, he assisted the C. I. O. organizer generally, signed upsix or seven others at their homes-none of them in the mill village-and accom-panied the organizer on several occasions, in town.Coleman testified withoutcontradiction, and the undersigned finds, that Second Hand Wright walked by,on one occasion, while he was sitting in the organizer's car, and that he "couldhave been seen" by Wright.Under the circumstances, in the light of the Re-spondent's interest in the Union sympathies of its personnel, and in view of Cole-man's openactivity on behalf of the Union, the undersigned infers and finds thathis interest and activity on behalf of the organization were known to membersof the Respondent's supervisory staff.On the 22nd of November, Coleman reported for work on the second shift10 minutes before 2 p. in., his regular starting hour.Upon arrival he foundthat one of the spinning frames for which he was responsible had "tangled" andstopped.According to Coleman, whose testimony is credited, this was the thirdoccasionin 3 days onwhich he had found a "tangled" frame at his job stationwhen reporting for work. Neither of the first shift doffers regularly assigned tothe particular job station was present.Coleman sought the first shift fixerforthwith, and requested assistance with respect to the "tangled" frame,"but was told that nothing could be done, in the absence of the first shift doffers .'When the second shift fixer, Robert Revel, arrived, Coleman who, in commonwith other doffers, regularly doffed the spinning frames for which he wasresponsible in a predetermined sequence-requested instruction with respectto the "tangled" frame, asking whether he ought to doff it first or doff it "in]ine"-that is, in its regular turn.34 Ile was instructed to doff it "in line" andstarted his regular tasks at once.When Second Hand Wright came by. while he was at work on his first frame,shortly thereafter, Coleman asked, in colloquial terms, if his incentive pay forthe week, which was dependent upon the production of the spinning framesfor which he was responsible, would be determined on the basis of figures adjustedto include an estimate as to the number of "hanks" or production units which82The record shows that a "tangled'frame takes approximately 50 percent more timeto doff than a frame in regular order, because of the extra work involved in piecing upbroken ends of yarn. .33Although the testimony of Coleman, which the undersigned credits, was that thefirst shift doffers had gone home early, Wright insisted-as a witness-that they werestill on the job at 1 : 55 p. m., 5 minutes before shift changing time.The undersigned,while crediting Coleman, regards the conflict as immaterial ; it is clear In any event thatthe first shift doffers were not available for work on the tangled frame.83The record establishes,to satisfaction of the undersigned,that doffers frequentlysought their fixer for Instructions with respect to "tangled"frames and that they werenever asked not to consult fixers in such matters. 54DECISIONS OF NATIONALLABOR RELATIONS BOARDthe inoperative frame would have produced if it had not been idle.86Wrightasked if he had ever been "beat out" of anything by the company. Colemanreplied that he knew of no occasion on which this had occurred, but that itwas possible.In the course of the discussion which followed, Wright askedColeman why he did not quit if he didn't like his job; Coleman replied that hewould not quit and that if Wright wished to get rid of him he would have todischarge him.Both of the men, the undersigned finds, were angry SeWrightfinally suggested that Coleman accompany him to the office of Overseer Johnson.There, he asked the latter to terminate Coleman's services.A lengthy argumentabout the "tangled" frame and Coleman's discussion with Wright followed, atthe end of which Johnson accepted Wright's observation that Coleman had,expressly or in substance, refused to run his job, and pursuant to the renewedsuggestion of Wright, wrote a separation notice for Coleman giving that reasonfor his discharge" Coleman angrily refused to accept it and left the mill.15The record establishes that It was the regular policy of the Respondent, when spin-ning frames were stopped, to supplement actual production figures with an "average"figure to represent the number of "hanks" which the inoperative frame might haveproduced during its period of Idleness, and to compute the compensation of doffers on thebasis of the adjusted production figures.88 Coleman admitted, in cross-examination, that he did not like to doff tangledframes,and that the sight of this frame-the most recent In a series of three-had made him feelsomewhat "imposed" upon ; although he denied that he had been in a "bad" humor, headmitted that it was "possible" that he had cursed.87The Respondent insisted, in this case, that Coleman had refused, categorically, todoff the tangled frame.And a synthesis of the testimony offered by Johnson and Wright,In fact, reveals their version of the Incident to be sharply opposed to that of the doffer.For example,Wright testified that Coleman, 5 minutes before the shift change,had asked him to get the first shift doffers to work on the "tangled" frame-and saidthat he had received a report, somewhat later, that Coleman had refused to doff It. Thesecond hand testified that he had then undertaken a personal investigation.He insistedas a witness, that Coleman and his doffing partner-doffing in line-had reached the"tangled" frame, which was ready to doff ; that Coleman had then told him, directly, thathe would not doff his side of it, on the ground that it was not his duty ; and that hehad thrown down his "quills" and walked out.Wright's testimony, If accepted, wouldsupport the Inference that Coleman had resigned ; he insisted that Coleman had beenasked to doff the frame; that the doffer had refused to obey this order, saying that hewould quit first ; and that he had, In fact, been replaced by a spare hand after he left thejob.Johnson, on the other hand, testified that Coleman had come to him-about 30 minuteslater-with a report that Wright had "taken" him "off" the job.He said that he andColeman had gone to meet Wright at the foot of the Spinning Department runway ; thatWright had accused Coleman of a refusal to doff the frame ; that Coleman had reiteratedhis refusal to doff it; that he, Johnson, had ordered the doffer and Wright to settlethematter themselves ; and that he had discharged Coleman, later, after he was in-formed that Wright and the latter had been unable to adjust their difference of opinion.The second hand corroborated this testimony. It was at the time of thediscussion atthe foot of the runway-Wright insisted-that Coleman had asked if he was going to getan "average"forthe "tangled" frame.Wright admitted that he had countered with aquestion as to whether Coleman had ever been "beat out" of anything by the company.He went on to testify that Coleman had replied in the negative, that he had reiterated hisrefusal to doff the "tangled" frame, and that he had then walked into Johnson's office.In cross-examination, Wright testified that the third,frame on the job was the "tangled"one; that the first shift doffers were busy at the seventh frame when Coleman reportedfor work ; and that they had doffed the ninth of the ten frames on the job by shift changingtime.Although he went on to testify that an average team of doffers required 4% or 5minutes to doff a frame, he insisted that Coleman and his partner had reached the"tangled" frame, doffing three frames before they reached it, about "three or fourminutes" aftertheystartedwork.In the light of the second hand's owntestimony,theundersigned regards it as extremely unlikely that Coleman had reached the"tangled" frame.There couldtherefore be no Immediate Incentive for Coleman's EASTMAN COTTON MILLS55Later, in the spring of the following year, Coleman applied for a job in theSpinning Room of the Respondent's mill.His testimony establishes that hewas promised a job by Johnson as soon as one became available. The recordshows, however, that he was never reemployed.9.The second petitionOn December 2, 1946, the Union filed its second representation petition on be-half of the Respondent's mill employees.The case was docketed as 10-R-2382;the undersigned infers, in the absence of evidence to the contrary, that theRespondent received appropriate notice of that fact shortly thereafter.10.More dischargesa.Hayward G. LloydOn the day the second petition was docketed, Second Hand Lloyd was dis-charged, allegedly for "demonstrated inability" to perform the duties requiredin connection with his employment.His employment by the Respondent had begun in the autumn of 1924, at whichtime he started as a "draw frame" operator at $6 or $7 per week. Thereafter,for a time, he "ran cards" in the Card Room. For 8 or 10 years after thisexperience-in the course of which he was never disciplined for any deficiencyor breach of the rules-Lloyd ran slubbers.He was then promoted to workas a fixer of slubbers and fly frames;" he spent 41/2 years at this work, inthe course of which he received several raises, and finally earned $39 to $40 fora 48-hour week.For the last 6 months of his employment as a fixer, Lloyd was supervised byAssistant Superintendent O'Ware, at which time he was earning $47 per week.After 6 months, O'Ware promoted him to the position of a second hand, withthe approval of Superintendent McNeil.39He receiveda raise inconnection withthe promotion ; the amount of the raise is not disclosed.He served for 2 yearsas a second hand, in the Card Room, under the assistant superintendent.Assuch, it was his duty to carry out the instructions of the overseer, to assignwork to the "hands" on the second shift, to approve any requests for leaves ofabsence, to direct the work they did, and to recommend personnel action. Lloydtestified, credibly, that O'Ware had never complained about his work or conducton the job, that he was never disciplined or laid off, and that, in fact, he had beenthe recipient of affirmative praise by O'Ware and Superintendent McNeil.10The undersigned so finds.alleged insubordination.For this reason, and because of the inherent implausibilityof testimony that a doffer would refuse to performan assignment because of a normalhazard incidental to his employment, and upon the entire record and his observation ofthe witnesses, the undersigned credits Coleman's testimony that he did not refuse to doffthe "tangled"frame, and rejects the contrary testimony of the Respondent's supervisorypersonnel.The superintendent testified,without contradiction, that Lloyd was not responsible-as a fixer-for the carding equipment or the equipment in the opening and picking rooms.The undersigned so finds.asMcNeil did not deny that he had given his approval.40The superintendent intimated that O'Ware might have made a minor complaint or twoabout Lloyd's work as a second hand ; he testified directly, however, only with respect toseveral occasions on which he had mentioned to Mr.O'Ware that Lloyd had been seen wherehe had no "business"to be.Elsewhere in his testimony,McNeil indicated that he did notrecommend any personnel action to subordinate supervisors,but occasionally expressed 56DECISIONSOF NATIONAL LABOR.RELATIONS BOARDThe record establishes that Lloyd became aware of the Union's campaign,before the first election, as a result of the "general talk" in the mill.Later,according to his credited testimony, several of the employees in the Card Roomshowed him their union membership applications.The automobile ride in thecourse of which he and the assistant superintendent observed those present atthe first meeting of the Union has already been noted.41 According to Lloyd,O'Ware talked about the Union frequently before the first election; he approvedof it, but often advised Lloyd not to have anything to do with it, in order toavoid difficulty.After the first election, O'Ware discussed the Union, its employee supporters,and the policies of the Respondent, with Lloyd several times.42 On one occasion,according to Lloyd, O'Ware called his attention to the fact that the number ofmen on the "quill" machine had been reduced, and stated that the Respondenthad done it as a "reprisal"; he intimated, on another occasion, that the Respond-ent had plans for the assignment of more work to the doffers and spinners.According to Lloyd, these plans were never put into effect.On another occasion,after the discharge of Barnett, O'Ware, according to the credited testimony ofLloyd, told the latter that Barnett had been a good man and that he had thoughtwell of him.He went on to say, however, that Barnett had talked about him andthat the "office" had given him orders to let Barnett go.With respect toWilliamson's discharge, O'Ware told Lloyd that Williamson had also been a goodworker but that he had to let the machinist go because the latter had talked"against" him and because he had made remarks for and against the Union ;he also told Lloyd that the office had been "pressing" him to let Williamson go.Lloyd testified without contradiction, and the undersigned finds, that he andMillardWright had discussed the activity of Obie Coleman in "signing up"people for the Union before Coleman's discharge-at which time, according toLloyd, Wright stated that he had been instructed by Johnson to let Coleman go ifhe "caught" him at something connected with his work.Wright informed Lloydaccording to the latter's credited testimony, that he planned to fire Coleman inaccordance with this suggestion. Coleman was, in fact subsequently discharged-as noted.Sometime after the first election, on a date which is not recorded, O'Ware wasrelieved of responsibility for the Card Room, and Johnson, the new overseer,became Lloyd's immediate superior. Shortly thereafter, Johnson discussed thework of several employees with Lloyd. Their attitude with respect to the Union,Lloyd testified, was also a subject of discussion.The record establishes to thesatisfaction of the undersigned, that Johnson had said he would have to findan "excuse" to fire Otis Batts, who had been active in the Union,43 and thatJohnson had remarked, with respect to Williamson, that he "talked" too much.opinions as to what he would do in their place-opinions which they were free to rejector accept; his testimony with respect to Lloyd establishes that he did not recommend thedischarge of the latter at any time, or even advise O'Ware that he would discharge thesecond hand if he were in the assistant superintendent's place.41Lloyd testified that O'Ware had taken him for the ride expressly to see what was goingon at the garage and to determine whether the Union was having a meeting, as scheduled,or not.Neither of the men lived on, or near, the Soperton Highway.42Once, according to Lloyd-whose testimony is credited-O'Ware stated that the Re-spondent would "fight" the Union as long as it could, in every way the law allowed ; thatitwould spend a "lot" of money to fight the Union; and that Smyly would never sign aunion contract.43Batts wasdischarged "something like a week"later. EASTMAN COTTON MILLS57On two occasions Johnson asked Lloyd, the undersigned finds, to help in theidentification of the Union supporters in the Card Room.On the first of these,in the presence of Wright, Lloyd was requested to "call out" the names recordedin his "time" book. Johnson questioned him as to the attitude of each employeewith respect to the Union, and was observed by Lloyd to make a separate recordof those reported as favorably or unfavorably inclined with respect to the Union.Lloyd testified, and the undersigned finds, that on the second occasion there wasa further roll call, in the course of-which the Union status of each employee wasreviewed orally while.Johnson counted the names of those in each category.44Lloyd also testified, credibly, that he then left Johnson and Wright in the officeof the former, engaged in this activity, and returned to the Card Room 45Johnson's interest in the activity of the "union" employees was not confined,however, to those employed in the Card Room. Lloyd testified that Second HandWright once directed his attention to a meeting, allegedly attended by a "union"man, at the home of an employee, Thelma Treadwell. And Johnson, accordingto Lloyd, later questioned him at length about Treadwell's conduct at work, andwent on to observe that she was connected with the Union and that he "might"have to let her go.-Lloyd, whose testimony establishes that he indicated opposition to the Unionin several conversations with O'Ware, testified nevertheless that he had dis-cussed the prospect of a Union victory in the second election with Second HandCurtis Coleman, and that he had said it would be a "good thing" for the em-ployees.Coleman, according to Lloyd, was known as an opponent of the Union ;the record indicates that he had expressed the opinion that Lloyd was wrong."The incident occurred in the latter part of November.At or about the same time, Johnson referred to the union activity of employeeLb Jones; in a conversation with Lloyd he reported that Jones had been seenwith Brock, the union organizer, and that he was regarded as strongly in favorof Unions." Johnson, according to Lloyd, stated that Jones had been "signingup" people for the Union and that he had "orders" to lay Jones off if he could findan excuse.48He then suggested several ways in which Lloyd might find an excuseto discharge Jones.Lloyd's undenied and credited testimony establishes that hereferred to his lack of authority to discharge employees, and that Johnson askedthe second hand to send Jones to his office for discharge.Lloyd referred to thepractical difficulties which an effort to find a pretext for the discharge of Joneswould involve, but Johnson insisted. In spite of this, Lloyd, according to histestimony-which is credited-informed Johnson shortly thereafter that he couldfind no pretext for the discharge ofJones.4944Lloyd, in direct examination, said that O'Ware had once referred to the fact that hehad "broken down" the mill payroll to identify the Union supporters ; the date of theirconversation, however. has not been fixed.45Wright denied any participation in activity of this kind ; upon the entire record inthis connection, the undersigned credits Lloyd.41Coleman, it will be recalled, was in full charge of one shift in the Weave Room at thetime.According to Superintendent McNeil, he attended supervisory staff meetings regu-larly ; Lloyd did not.41 Johes was, in fact, a Union adherent.a8The Respondent's counsel, in cross-examination, sought to elicit an admission fromLloyd that the union supporters were not discharged until they had clone something thatwould "justify" the action of the Respondent in discharging them-something which pro-vided a "good and proper" reason for their dismissal.Lloyd made no suchadmissioneven if he had, the undersigned would consider it immaterial, as a legal conclusion.99Johnson gave an alternative version of this incident; the undersigned credits Lloyd'srecital,as noted. 58DECISIONS OF NATIONALLABOR RELATIONS BOARDOn the 2nd of December, Lloyd was discharged.He was told by the overseer,after a discussion of the mill's production record, that he was being dismissedfor revealing confidential information with respect to the plans of the overseerto discharge Eb Jones, and for telling a worker how to vote in the second election b0When told that the Respondent would cite "unsatisfactory work" as the reasonfor his separation, Lloyd denied that his work was bad; Johnson replied thathe "had"to discharge him 61Lloydimmediately left the mill.His position hasnever been filled.Within 2 days, he returned to see Johnson and Superintendent McNeil.Accord-ing to his testimony, which is credited, the overseer suggested, at first, that hemight get his job back in a week or at sometime thereafter ; the record establishes,however, that Johnson also suggested that Lloyd ought to seek employment else-where, that he gave the former second hand a letter of recommendation, and thathe wrote the name of a mill at which Lloyd might expect to find work on theback of the letter.`When Lloyd saw McNeil, he requested reinstatement as a fixer, the positionatwhich he had been employed before his promotion to employment as asecond hand.This request was denied by McNeil.Lloyd testified withoutcontradiction, and the undersigned finds, that he expressed the opinion toMcNeil that he had been dismissed on account of the Union ; and that theSuperintendent replied that "It might be something like that." In any event,McNeil declined to take an action which could be construed as a reversal ofthe overseer.After some effort to find work elsewhere, Lloyd sought reemployment at theRespondent's mill.He was interviewed by Smyly ; the latter asked him, at theoutset, if he had not given testimony "against" the company in connection withthe unemployment compensation appeals of other dischargees. The charge wasdenied; McNeil supported the former second hand. The general manager thenasked if he had worked at another cotton mill, which he named.When Lloydreplied affirmatively, Smyly asked if it was not a "union" mill. Lloyd said thatitwas.The general manager then asked Lloyd if he had joined the union;Lloyd replied that he had not done so.He was asked why he had resigned andsaid that he had left because he had not liked the union, which he had beenstrenuously urged to join.Smyly thereupon referred him to Johnson, whoemployed him at once as a "spare hand" in the mill.As a second hand, Lloyd had been paid $55 for a 48-hour week; as a sparehand, he received between $37 and $40 for a 48-hour week, but usually workedonly 30 or 40 hours. After a few months, he left voluntarily ; he reported, whenresigning, that he was dissastisfied with his work because the company hadkept him on "cheap" assignments."Lloyd was informed that the second reason given was based upon the statements ofa woman employee, overheard in the rest room of the mill.51Lloyd testified, credibly, that he had never previously been told by Johnson that hiswork or conduct were unsatisfactory.He insisted, and the undersigned finds, that Johnsontold him when he was discharged, that he had been a "good" hand, and that he, Johnson,would not have fired him if "it" were to happen elsewhere.The Respondent's counselimplied, in cross-examination,that Lloyd had been dismissed because of his failure toguard company property against breakage ; Lloyd testified credibly, however, that Johnsonhad made no comment of that kind.11 Johnson admitted that he had prepared and signed a letter of recommendation forLloyd, but insisted that he had done so as an accommodation,and that such letters,although customarily given, were generally regarded,in the industry,as unworthy ofserious consideration. EASTMAN COTTON MILLS59b.Robert Emory DixonDixon, a former doffer in the Spinning Department of the mill, was employedby the Respondent on April 3, 1942, at 371/2 cents per hour. On June 25, 1944,he left the employ of the company to serve in the Army." After 3 months ofservice he received a medical discharge ; and after 3 weeks, on the 16th ofOctober, he sought reemployment at the mill.Dixon had worked on the first shift before he was drafted ; he testified,credibly, that his work had never been criticized.When he returned and re-quested afirst shift assignment, however, he was told thathis replacement wasexpected to leave shortly to join the Army, and that he would receive his oldassignmentwhen the replacement went into the service.After 2 or 3 weeks of part time work on the second shift in the Spinning De-partment, Dixon asked Vance Rooks, his overseer, for permission to securetemporary employment elsewhere until his regular job became available.Rooksinterposed no objection, and Dixon left the employ of the company temporarily,as he thought, on the 29th of October.54He found employment, almost at once,at a nearbyair base, wherehe remained for 11/2 months. On January 17, 1945,after learning, accidentally, that his old job was open, Dixon resumed hisemployment at the mill, as a regular doffer on the first shift-the job at whichhe had been employed before his Army service. The record indicates that hewas regarded, at this time, as a "pretty good" doffer.The doffer's undenied and credited testimony establishes that he attendedthe initial meeting of the Union at Jones' Garage, that he signed an applicationformembership, and that he assisted the union organizer actively there-after."The record shows, in this respect, that he accompanied Pike, the Unionorganizer, to the homes of workers in the mill village ; that he introduced Piketo the employees ; that he distributed handbills for the Union ; and that he"signed up" other workers.He testified, without contradiction, that he hadpassedMillard Wright, on one occasion, while he was engagedin unionactivi-ties.Although Dixon had previously signed a membership application, as noted,on the 1st of September, he "rejoined" the Union when Brock renewedits cam-paign in the latter part of October.Again, he assisted the union organizer,distributed handbills, introduced Brock to the employees, and was seen in thecompany of the organizer by two of the Respondent's supervisors.At the end of December, Dixon was informed by Jessie Hooks, the first shiftfixer, that he was being replaced as a doffer on the first shift by Fred Whittle,a returned veteran, because the latter was entitled to reinstatement on thejob and because he, Dixon, had the least seniority of any regular doffer.56His last day of employment was December 31, 1946. Being of the opinion thatthe Respondent was in error as to his lack of seniority, Dixon carried his griev-ance to Johnson. After a reference to company records, the latter informed himthat he had lost his seniority by interrupting his service with the Respondent totake employment at the airbase in the autumn of 1944 and the early winter of68At the time, he was regularly employedas a doffer.64The doffer testified,credibly,that Rooks said nothing about the possibility that hemight lose seniority at the mill by leaving.05Dixon testified,and the undersigned finds, that he was one of those who saw Lloydand O'Ware drive by the meeting.68 The record establishes that Whittle had not been required to work as a spare handafter his return.Johnson testified,and the undersigned finds, that Dixon was replacedby Whittle immediately, at his order-and purportedly in conformity with the Respond-ent's understanding of its obligation-toWhittle- under the Selective Service Act. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe following year.He was offered spare work as a doffer, instead, and soughtthe work at the mill a number of times, usually on the first shift but occasionallyon the second, without success." Thereafter, he filed a claim for unemploymentcompensation, made no further attempt to report for spare work, and (lid noteven seek reinstatement at the mill until the summer of 1948 58 Johnson theninformed hini that the mill had an opening for a spinner but that it required nodoffers.Dixon has made no further effort to seek employment at the mill.11. The second electionThe second election was held on January 24, 1947. There were 320 eligiblevoters ; 276 of them cast valid votes. Of this number, 88 voted for representation,by the Union, and 188 voted against such representation 69 The Union has madeno further effort to organize the mill.B. Analysis and conclusions1.The dischargesa.Earl E. BarnettThe General Counsel argues that Barnett, a known union supporter, was dis=charged at the outset of the second, union campaign because of the Respondent'smistaken belief with respect to his responsibility for' the dissemination of rumorsthat it proposed'to lay off or discharge a number of employees, and to adopta "stretch-out" policy.00The statements erroneously attributed to the carpenter,it is said, even if not an accurate representation of the Respondent's intentions,were not a malicious invention disseminated independently of the concertedactivity of the employees, but constituted an integral and relevant part of themutual effort to achieve self-organization ; they were therefore, the GeneralCounsel alleges, well within the field'of concerted activity entitled to statutoryprotection.The Respondent did not cross-examine Barnett. Its counsel argued, when hisdirect examination ended, that the General Counsel had failed to make out aprima faciecase with respect to the allegedly discriminatory character of hisdischarge-on the ground that his testimony had revealed the reliance of theRespondent on` its genuine belief that he had accused it of bad faith, an intentto violate the statute after the first election, and previous discharges for union67Counsel for the Respondent questioned Dixon, in cross-examination,about sums hehad allegedly earned in January of 1947.Dixon denied the earnings.No effort was madeby the Respondent, however, to prove that Dixon performed services after his layoff as aregular doffer.68The Respondent sought to establish,by its own witnesses and in the cross-examina-tion of Dixon, that he had sought spare work on but a few occasions, in spite of the factthat it had been available.Dixon insisted that he had reported at least once a day on15 or 20 separate days, but that other applicants for spare work had received assignmentswhile he was neglected.He could not recall the dates on which he reported;the recordestablishes, however, that the Respondent would have been equally hard pressed to sup-port its contention with certainty-it keeps no record of the people who report for sparework withoutsuccess."The record indicates that one of the union observers in this election-a brother ofRobert E. Dixon-is still in the Respondent's employ, and that the other observer resignedvoluntarily.80The carpenter denied, at the time, that he had been responsible for the statementsattributed to him, and the only evidence which tends to support a contrary view, in fact,is to be found in the "hearsay"testimony of another dischargee.The undersigned hascredited the carpenter's denial. EASTMAN COTTON MILLS61 .activity.The Respondent argued that the existence of justification for the com-pany's belief was,and is,immaterial-since Barnett's testimony must be takenas an admission that he was discharged, not for union activity, but for conductsubversive of discipline at the mill.After its motion to dismiss the complaint with respect to Barnett was denied,the Respondent adduced evidence to establish that the carpenter was a "chronicgriper" who frequently complained about his treatment by the Respondent andits supervisory personnel ; " that he lacked the ability to maintain a friendlyrelationship with his immediate superior and others ; and that he had givenvoice to his dissatisfaction and threatened to resign82On the basis of thistestimony the Respondent alleges, in its brief, that Barnett had been dischargedbecause his "difficult personality" made him an unsatisfactory employee.The undersigned finds no merit in the apparent contention of the Respondent B3It offered no independent evidence with respect to Barnett's actual discharge.And the credited testimony of Barnett certainly will not support the conclusionthat he was dismissed because of his "attitude," or because of poor relationswith a superior-or even that he was given these reasons for the Respondent'saction.The Respondent, however, cites, as the "final reason" for Barnett's discharge,the fact that he had "deliberately and publicly misrepresented" certain factswhich would, in their very nature, tend to impair the morale of the mill em-ployees.The undersigned finds this contention, also, to be without merit.Atthe outset, it must be reiterated that the record, summarized in this report, willriot support an inference that he was actually responsible for the statementsattributed to him.And even if it be assumed, for the purpose of argument, thathe made such statements or that the Respondent's belief as to his responsibilityin that respect was genuine-no legal justification for its action thereby arises."Most favorably construed, the record establishes only that any statements Barnettmade merely involved the repetition of similar statements by the assistant super-intendent.Under the circumstances, they cannot be characterized as "deliberatemisrepresentations" of fact.And certainly, they cannot be described as evidenceof a malicious desire to injure the Respondent, or to impair the morale of itsemployees.In their context-immediately after an election, and at the outsetof the renewed organizational campaign-they were, if made, obviously relevanteiSuperintendent McNeil testified that Barnett,on one occasion,vigorously protesteda reduction of working hours which eliminated his opportunities for overtime pay; rueSuperintendent's testimony indicates that Barnett made an effort to carry his protest toPresident Smyly, and that the latter-then occupied wih a long disance call-waved himout of the office.After a personal investigation, McNeil said, he advised O'Ware to putBarnett and the rest of the crew to work on the newly reduced schedule or to get "some-body" who would work. In cross-examination.McNeil insisted that Barnett'sallegedinsubordination had taken place in the summer-but admitted that lie could not be sureof the year.6.Specifically,the Respondent introduced evidence that Barnett had criticized Superin-tendent O'Ware-and that he had said, on one occasion that he would be forced to quitif Superintendent McNeil continued to ignore the need for a "change"in the shop.Therecord establishes, however, that O'Ware and McNeil were not informed of Barnett'salleged remarks until after his discharge.99The vicarious admission of Assistant Superintendent O'Ware, cited elsewhere in thisreport,that Barnett bad been a good worker,that he had thought well of the carpenter,and that the "office" had suggested his discharge, has not been denied ; it would seem todispose of the contention noted.N. L. R. B. v. Illinois Tool Works,153 F. 2d 811, 816 (C. A.7) ; N. L. R. B. v.Peter Cailler KohlerSwissChocolatesCo., 130 F. 2d 503 (C. A. 2) ; WestinghouseElectricCorporation,Ansonia Plant,77NLRB 1058;Atlantic Towing Company, 75NLRB 1169. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDto a discussion of the need for organization at the mill.As such, if made,they were an integral part of the concerted activity which the statute is designedto protect.Since the knowledge of the assistant superintendent that Barnett was a unionsupporter is chargeable to the Respondent, it must also be charged with knowl-edge that the carpenter's participation in the dissemination of the "rumors"involved him in the aforesaid concerted activity."And since the Respondent'scontention that the statements attributed to Barnett were "deliberate andmaliciously false" lacks support in the record, it follows, and the undersignedfinds, that the dismissal of the carpenter interfered with his right to engage inpermissible concerted action.The permissible character of the activityis clear, as found, in spite of thefact that the intentions attributed to the Respondent by the statements madewere not verified in advance-and in spite of the fact that they may have beeninaccurate 86As the Board said in theAtlantic Towingcase :...the protection accorded by the statute to this form of concerted activityand to those who engage in it against restraint and coercion on the part ofthe employer, is in no way minimized by the fact that there occurs anintentional or perhaps negligent misstatement of fact.As pointed out bythe Trial Examiner, truth is not always apparent, and men are influencedin their conduct by rumors, by inferences from known facts, and even bymere suspicion which may ultimately prove to be unfounded but whichthe exigencies of the situation do not permit of vertification ; it would there-fore, be decidedly unrealistic to hold that the organizational and concertedactivities envisaged by the Act exclude the utterance by employees of honestlybelieved statements of fact or opinion, which, in some cases, may actually beunfounded in fact.Nor would it be proper to hold further that such pro-tection is forfeited where the statement suggests that the employer mighthave engaged in unfair labor practice...we are satisfied that an em-ployer's interest in an accurate representation of the facts to his employeesis generally subordinate to the conflicting interests of his employees in beingeaWhile therecord, in the undersigned's opinion,establishes the Respondent's knowl-edge thatthe statements attributed to Barnett were a part and parcel of the concertedactivity of the employeesand not an independently malicious action, lack of suchknowledgewould notconstitute a defense to the discriminatorydischargeof Barnett.It is wellsettled thatan employer who dismisses an employeewithout knowledge thatthe conduct which ledto the discharge constituted concertedactivityis,nevertheless,guilty of unfair labor practices.Home BeneficialLifeInsurance Company v. N. L. it. B.,159 F. 2d 280,285, 286(C.A. 4), cert. den.332 U.S. 758 ; see alsoN.L. R. B. v.-Perfect Circle Company,162 F. 2d 566,569, 573(C.A. 7) ;N. L. it.B. v. Austin Com-pany,165 F.2d 592, 596(C. A. 7);Allis-Chalmers Manufacturing Company v.N. L. it. B.,162 F. 2d 435, 440(C. A. 7).66The Respondentsought toelicit, from Union Organizer Brock, an admission thatthe chargeswith respectto the dismissal of Barnett had not been filed in good faith.The examinationreveals an assumption on the part of counsel that, because Barnettwas the firstperson cited as a "discriminatory"dischargee,the Union must have beenaware thathis charges of antecedent discrimination were false in fact.With respectto this contention,it is sufficientto note thatthe good faith of the Unionin filing charges has consistentlybeen heldimmaterial in unfair labor practice cases,which are initiated by the complaint of a public agency, and which are invested with apublic character.In addition,the complaint in the instant case alleges,and the answeradmits, another dischargeafterthe first election and before the dischargeof Barnett;the failure of the GeneralCounsel to establish the discriminatory character of thatdischargecertainlycannot militate againstthe possibility that Barnett erroneously, butin good faith,considered it an example of the illegalactivity to which hisimmediatesuperior had referred. EASTMAN COTTON MILLS,63free from interference in their utterance . . .of unintentional misstate-ments.And an employer may not, in orderto safeguard his interests,invoke economicsanctions against an offendingemployee.To permit suchaction would allow an employer to condition employment upon the relinquishment by an employee of his rightto engage in suchlawful concertedactivities free from employer interference, censorship or control.Theillegality of such a qualification of the rights guaranteed by the Actis clear.Employees,in short, do not forfeit the protection of the Actif, in discussingmatters of vital concern, they give currency to 'inaccurate or incompleteinformation.Accordingly, since the Respondent did, by its own admission discharge Barnettbecause it believed him to be responsible for statements which, if made, wereentitled to statutory protection, his discharge necessarily tended to discouragemembership in the Union. The undersigned finds that the Respondent, by itsdischarge of Barnett, discriminated in regard to his hire and tenure of employ-ment, thereby discouraging membership in the Union, and interfering with,restrainingand coercing its employees in their exercise of the rights guaranteedby the original Act and the Act as amended.Whether its action is viewed asan unfair labor practice within the meaning of Section 8 (1) or (3) of theoriginal Act-or the coordinate sections of the Act as amended-the undersignedconcludes and finds that effectuation of the statutory policy requires remedialaction, asset forth elsewhere in this report.b.Henry Sylvester BattsThe record establishes, and the undersigned has found, that Henry SylvesterBatts was an active union adherent, and that the responsible officials of theRespondent were aware of his interest in the organization. The Respondent,however, contends that Batts was discharged because he had left his work station-on a particular occasion, without permission, for an excessive period of timeand in spite of previous warnings about his repeated transgressions in thatrespect.The General Counsel, to the contrary, charges that his absence onthe occasion in question was justified ; that he was not absent for an excessiveperiod of time; that he had given appropriate notice of his intention to absenthimself, to the person generally regarded as a proper recipient of that informa-tion in the absence of a second hand; that he had never been censured forsimilar conduct in the past; and that the action of the Respondent's overseer,in short, was so obviously based upon a pretext as to warrant the inference thatBatts was, in fact, discharged because of his union activity.The issue thus presented is primarily factual.With respect to the firstcontention of the General Counsel, the undersigned has found that Batts lefthiswork, before be was discharged, to seek a "nail" to repair his trousers.The Respondent offered no evidence to rebut the testimony of the dischargeein this respect; the undersigned regards his action in leaving work, under thecircumstances, as justified.The length of time for which Batts was absentis a matter of dispute.Wright admitted, in this case, that his conclusions inthat connection were based on an inference ; and the testimony of Batts, thathe had been instructed to let the machines "run down" in order to clean them,stands,without effective contradiction, as a satisfactory explanation of thefactwhich led the second hand to draw the inference in question. In the81Wright did testify, also, that he had received a complaint from a spinner to the effectthat she had been required to "tote" yarn for 30 minutes because Batts could not be 64DECISIONSOF NATIONALLABOR RELATIONS BOARDlight of the entire record in this connection, therefore, the undersigned acceptsthe testimony of Batts that lie was absent, on the occasion which led to hisdischarge, for no more than 5 minutes.The Respondent, in its brief, adverts to the fact that Batts was absent, at thetime of his discharge, without permission.This appears to be true; the under-signed, however,does not regard it as significant.The Respondentmaintains acommissary or canteen at the mill, and the record indicates that it was open-atthe time of the discharge-for the employees on every shift. The admissions ofthe Spinning Department overseer, and the credible and undenied testimony ofseveral witnesses, establish that the employees were allowed in practice, to visitthe commissary, the rest rooms or the water fountains without permission,whenever they were "caught up" in their work-and the undersigned so finds.The employees were permitted to smoke outside ; and there was no limitationwith respect to the time at which smoking was allowed. It follows, if Batts was"caught up" in his work-as the undersigned has found-that the absence of agrant of express permission for him to absent himself, under the circumstances,cannot properly be relied upon by the Respondent to justify his discharge. Theundersigned, therefore, rejects the Respondent's contention that its action wasjustified on this ground.The Respondent, however, places its principal reliance upon the contentionthat Batts had been found absent previously, "repeatedly and excessively" andthat he had been warned"three times"about this offense.The overseer of theSpinning Department, for example, testified, with Wright's partial corrobora-tion, that he had seen Batts sitting on the Machine Shop steps one afternoon,about 11/2 weeks before the discharge, and that he had told the second hand toget the employee back to work and to keep him there ; that the incident hadbeen repeated a few days later, at which time lie had censured Batts personallyand told Wright to keep the employee at work or to get him "off" the job alto-gether; and that a repetition of the incident, 1 week later, had led him to instructthe second hand to "run" Batts "off" the next time. Johnson identified theoccasion on which these instructions were given as the morning of the day onwhich Batts was discharged. The corroborative testimony of Wright was offered,then, to show that Batts had been located, away from his machine, twice on the31st of October, and that he had been discharged on the second occasion..Wrighttestified that he had had to look for Batts, whose absence had been called to hisattention, and that the employee had been found outside, at which time he hadbeen told of his dismissal.'Batts testified, however, that none of his superiors had ever censured or cau-tioned him with respect to his work or previous absences.He did not deny thatlie had previously left his work, on occasion.While the testimony offered in thefound.Batts, however, testified in cross-examination that the statements attributed tothe spinner were first mentioned,in his presence,at the hearing on his unemploymentcompensation appeal; and that Wright had later explained his testimony in that connec-tion by saying that he had hated to give it, but that he was a "yesman" andhad had todo it.The second hand was not called upon to rebut this testimony;the undersigned creditsBatts.Lonnie Couey, a fixer, also testified at the aforesaid unemployment compensationappeal that Batts had been absent about 35 or 40 minutes,and that one of the "winders"had been forced to stop for lack of yarn as a result.The record of the appeal indicatesthat the procedure of the appeals referee was informal, and that Batts was not repre-sented by-counsel, although the company was.A transcript of the record made in connec-tion with the appeal was received,generally,in the instant case.However,in the absenceof an opportunity to assess the demeanor of Coney as a witness,the undersigned does notregard the cold record of his testimony,under the circumstances,as sufficiently probativeto overcome the direct statements of Batts, an otherwise credible witness. EASTMAN COTTON MILLS65name of the Respondent, in this connection, was accompanied by a considerableamount of circumstantial detail, Batts impressed the undersigned as an honest,sincere. witness. -Much of his testimony has not been contradicted; and the state-ment that he gave the fixer notice of his intention to leave work, just before hewas discharged, is consistent with the fixer's testimony at the unemploymentcompensation appeal.The testimony of Batts that he had never been previouslyreprimanded, also, is consistent with the admitted liberality of the Respondent'spolicywith respect to "absences" ordinarily.Upon the entire record and hisobservation of the witnesses, the undersigned is satisfied that, if Batts was everrecalled by a second hand-as Wright's testimony would indicate-the Respond-ent never made an issue of his absence; the undersigned accordingly credits thetestimony of Batts that he had never been censured or cautioned in thatconnection.The rejection of the Respondent's contention that it had a valid "cause" forthe discharge of Batts does not, however, dispose of the issues raised with respectto his dismissal.Even in the absence of testimony sufficiently probative to sup-port the Respondent's contention, the General Counsel is not relieved of hisobligation to sustain the complaint by a preponderance of the evidence.On therecord, the undersigned is satisfied in this case, that the General Counsel hassustained the burden of proof.The union activity of Batts has already beennoted, and the interest of the Respondent in that activity is clear. The Superin-tendent, who testified generally that he merely "listened" to employees whowished to discuss the Union, sought the opinion of Batts.A member of theRespondent's Board of Directors, closely associated with President Smyly,solicited his opinion with respect to the prospects of a union victory in the firstelection, and sought to convey the idea, through him, to the employees, that theRespondent might be persuaded to undertake the physical improvement of themill to allay any dissatisfaction with existing arrangements among its personnel.The inference is clear that the Respondent, or certain of its responsible officialsat least, regarded Batts as a "key man" in its effort to encompass the defeat ofthe Union in the first election.The evidence, summarized in this report, thatJohnson and Wright were actively engaged, after the election, in a search for"causes" sufficient to justify the discharge of certain Union supporters lendsweight to the inference, in the absence of direct testimony, that a similar justifi-cation was sought for the discharge of Batts. Johnson expressly admitted thathe has.not found it necessary to "run" people back to their jobs very often; hecould not recall sending Wright after anyone other than Batts. The second handtestified that Batts was the only person he ever discharged. In the light of theRespondent's generally liberal policy with respect to the use of the rest rooms,the commissary or the water fountain and the right of employees to smoke out-side of the mill, and in the absence of evidence that anyone else was ever dis-missed or otherwise disciplined for an abuse of these privileges, the action of theoverseer in taking special note of the absence of Batts, in the period just beforehis discharge, and in holding him strictly accountable for such absences, clearlyappears to be discriminatory.Direct evidence with respect to the motive for adiscriminatory action is usually difficult to obtain; however, in the absence ofevidence that others, less directly involved in the union campaign, were similarlytreated, the inference is warranted that Batts was dismissed because of his unionactivity.The undersigned concludes and finds that the Respondent, by discharging HenrySylvester Batts, discriminated against him with respect to his hire and tenure903547-51-6 66DECISIONSOF NATIONALLABOR RELATIONS BOARDof employment,to discourage membership in the Union,and thereby interferedwith,restrained,and coerced its employees in the exercise of the rights guaran-teed by the Act.c.G.Ben WilliamsonThe essential facts with respect to Williamson's discharge are not in dispute.He was dismissed for undertaking to repair a broken machine part, at therequest of a fixer, without requiring the antecedent production of a writtenorder properly signed, allegedly in violation of a shop rule.The GeneralCounsel argues that Williamson was entrapped. In any event, the rule, it ischarged, was ambiguous; Williamson is said to have acted in conformity withan acceptable interpretation of it.The General Counsel also argues that itspurpose, as established by the record, would be served by the required sub-mission of a written order before the release of the repaired item as well as itwould be served by the purported requirement that it accompany the work tobe done.Williamson's conduct, therefore, it is said, did not violate the spiritof the rule and did not render him unfit for further service. In short, it isargued that Williamson was discharged because of his union activities, onthe basis of a manufactured pretext.The Respondent, which denies the entrapment of Williamson, contends thatWilliamson was discharged for a good, and sufficient cause and not becauseof his union activity.The position of the Respondent, simply stated, is thatithad a right to promulgate reasonable rules and to enforce them ; that therule at issue was, and is, definite and reasonable ; that Williamson was awareof the rule and knew that his conduct was in violation of it; and that he wasdischarged when the violation was discovered.The undersigned finds merit in the contentions of the General Counsel withrespect to the discriminatory character of Williamson's discharge.There isevidence, undenied-which the undersigned has found to be credible-thatWilliamson was entrapped in a violation of the rule,as the Respondent chose tointerpret it.That evidence, coupled with the credible testimony of Lloyd withrespect to Johnson's fixed intention to find a pretext for the discharge of themachinist, establishes that Williamson was a victim of discrimination.In addition, the undersigned is satisfied, in any event, that the rule, in prac-tice,was not violated by the machinist. The record establishes, it is true, thatshop orders were supposed to be prepared by the overseer of the department forwhich the work was to be done; and that O'Ware had, upon occasion, askedWilliamson and the other machinists to insist that an order accompany eachjob brought to the shop. But it also establishes that "rush" work was broughtin, very often, with a mere promise that the order would follow-a practice ofwhich the assistant superintendent was aware, and which he usually condoned.Williamson testified, credibly, that he understood the rule torequire, at a mini-mum, that no work be permitted to leave the shop until an order had been filed-and that he and the other machinists frequently completed assignments whileawaiting a promised order-which they would request of the overseer if ithad not been tendered before the job was done.68 The machinist also testified,and the undersigned finds, that O'Ware had never previously threatened to88The testimony of Williamson,in this connection,was corroborated by that of ShopForeman Stephens in cross-examination;the latter testified that "shop orders" are oftensigned by fixers, that such orders are sent back to the department in which they origi-nated-for proper signature-and that the work involved is done while the persons involvedare "getting"the order in proper form.He also said that the maintenance men wrote up EASTMAN COTTON MILLS67dismiss him for a failure to require the production of a "shop order" beforestarting work.The evidence thus summarized establishes, to the satisfactionof the undersigned, that Williamson's conduct, on the occasion that led to hisdischarge, represented a permissible variation of conduct, in compliance withthe rule0°-and that it would not have been regarded as a justification for hisdischarge, in the absence of an intention enjoined by the Act.In reaching the conclusion that Williamson did not-in fact-violate theRespondent's rule, the undersigned does not intend to imply that it lacked theright to adopt and enforce a reasonable regulation with respect to the workdone in the shop-or that the regulation it promulgated, whatever its content,was unreasonable.There can be no doubt, however, that the purpose of therule, as found, would be served by the production of the shop report after, aswell as before, the job was done.'°The undersigned, therefore, is satisfied,and finds- in spite of the reasonableness of the rule-that Williamson's conduct,even if it did involve a technical violation, did not involve one sufficiently flagrantto warrant discharge.The Respondent sought to establish that Williamson had acknowledged theexistence of a more rigorous "work order" rule-which required shop employeesnot to begin repair jobs in the absence of a written order-at his unemploy-ment compensation appeal.The undersigned has examined the record of thatappeal; in his opinion, the testimony on which the Respondent relies is notsufficiently clear to establish an admission by the machinist, in the light ofthe record made in the instant case. For this and other reasons, previouslynoted, the undersigned is unable to find that Williamson deliberately violatedthe rule.In any event, as noted, the undersigned is satisfied that the Respondent desiredthe termination of Williamson ; that it wished, at bottom, to dismiss him becauseof his interest and participation in the Union's renewed organizational cam-their own "orders" in connection with major breakdowns, which required them to workout in the plant.Stephens testified, in addition, that a breakdown which affected certain machinery vitalto the continued operation of the mill, would be dealt with at once ; in such an emergency,itwas indicated, the responsible maintenance man would "ask" for the order first, butwould proceed at once to repair the machine even if it, the order, was not available.Theforeman described these situations as "exceptions" to the rule.89 Cf.Dixie Shirt Company, Inc.,79 NLRB 127, enf'd 176 F. 2d 969 (C. A. 4).7°Williamson testified, and the undersigned finds, that the purpose of the rule was topermit Assistant Superintendent O'Ware to check on the amount of work being done in theshop.When called as a witness at Williamson's unemployment compensation appeal,O'Ware himself described the rule as follows : "We require all the mechanics to have awork order in order to keep track of the jobs."Superintendent McNeil described the rule, also, at the outset, as one intended to let theshop "keep up" with the quantity of the "material" from each department, thus enablingits employees to "allot" their time efficiently, and secondarily, as a rule intended to con-fine the shop employees to work directly related to the needs of the mill.Only whenprompted by counsel did he add that the orders enabled the Respondent's purchasingagent to know what "material" to buy; that they made it possible to check the qualityof the "material" purchased; and that they enabled supervisors to determine the parts ofany given machine that were subject to breakage most often.In spite of the extensive utility thus indicated for "shop orders," McNeil testified thatthey were filed "on the wall" in the shop ; that they were reviewed periodically by O'Wareto see "what department was using the shop for repair work" ; and that they were dis-carded, presumably thereafter.Stephens admitted that he did not prepare purchaseorders on the basis of any shop record; he testified that all of the shop materials werepurchased by the employees of the "supply" room.And McNeil admitted, in responseto a question of the Trial Examiner, that he did not think the orders went to any otherdepartment, saying that there would not be "much particular use" for them outside of theshop. 68DECISIONS OF NATIONALLABOR RELATIONS BOARDpaign ; and that it set the stage and manufactured the pretext.by which itsought to justify his discharge.Upon the entire record-including withoutlimitation,the testimony that Johnson intended to seek an excuse for thedischarge of the.machinist, the testimony with respect to the formulation ofthe plan to entrap him;the undenied testiniony of Williamson with respectto the promptness with which O'Ware apprehended him; and the subsequentvicarious admission of the assistant superintendent that Williamson had beendismissed because he"talked" too much and because of his interest in the Union,the undersigned finds that the machinist was discriminatorlydischarged todiscourage membership in the organization,and that the action of the Re-spondent in this connection interfered with, restrained,and coerced its employeesin their enjoyment of the rights guaranteedby the Act.d.Otis C. BattsIn its brief, the Respondent alleges that this employee was discharged "afterrepeated warnings and careful instructions . . . for refusal to follow thoseinstructions, and for arrant carelessness in destruction of Respondent's prop-erty."The General Counsel argues that Batts was in fact discharged becauseof his union activity, and that the incident which the Respondent relies uponto justify its action was merely a pretext, calculated to disguise its actual,antiunion motive.The propriety of the Respondent's action in holding Batts responsible for thefluorescent light breakage, therefore-under the circumstances revealed by therecord-was vigorously contested. The Respondent contended that the oiler haddeliberately "flipped" out the lights ; in the alternative, its position was thatBatts had previously been warned about his carelessness in connection with theassignment and had nevertheless been guilty of such gross negligence in themanipulation of the air-hose as to justify the reaction of Johnson, who dischargedhim.Johnson testified, for example, that his attention had been called to theexcessive rate of fluorescent bulb breakage ; that he had noticed Batts hit lightswith the hose while "blowing down" lint; that he had seen the oiler break bulbstwice, by this procedure, before the day on which he was discharged ; that hehad sent a second hand to warn Batts on both occasions ; and that he had warnedBatts personally not to hit the bulbs, on the second occasion.The General Counsel sought to establish, on the other hand, that the lights werenot locked in place ; that they were occasionally displaced and broken by thevibration of the mill ; that others responsible for "blowing down" cotton linthad broken a "few" lights without being warned or subjected to discharge ; thatthe instructions allegedly given Batts with respect to the manner in which thehose ought to be handled had not, in fact, been communicated to him or to anyoneelse; and that breakage of the type attributed to Batts was generally regarded asan unavoidable hazard.Batts testified in this connection; for example, that hehad found it difficult to prevent the hose from swaying when the air pressurewas on, and that the air blast usually caused the fixture, against which it wasdirected, to swing; he denied categorically that he had ever struck the fixturewith the hose nozzle deliberately,71 and insisted that he had never receivedinstructions with respect to this assignment or been warned about light breakage.71The Respondent offered the record of the oiler's unemployment compensation appeal toestablish his admission on that occasion, that he had "laid" the hose on the fixture, andBatts admitted that he might have done so on occasion, while "blowing off" the fixturewires and shades. 69In view of the oiler's admissioin that some lights which he had "blown down"had fallen, in the past, the significant conflicts with respect to his discharge are tobe found in the contradictory evidence available about the previous instructionsgiven him, and the censure to which he was subjected, if any. In this connection;the undersigned has accepted the testimony of Batts. The corroborative testi-mony of Lloyd-which the undersigned finds, in the main, to be credible-indi-cates that similar light breakage occurred, at times, on other shifts, and that itwas not uncommon elsewhere in the mill ; there is no evidence, however, thatothers responsible for breakage were ever disciplined or discharged:While theundersigned, therefore, is satisfied that the experience of Batts in this respectcertainly ought to have suggested to the oiler the advisability of additionalcaution in the performance of the particular task, he is also satisfied that Battswas never advised, before discharge, that the Respondent took a serious viewof breakage, and that he received no instructions with respect to a variationin the procedure he employed.Any attempt to assess the motives which actually led to his discharge musttake into account the undenied fact that he had just been asked to resume"blowing down" at 3 p. in., an hour at which both Second Hand Wright andOverseer Johnson would normally be present to observe his work.No other,logical, reason for this reversion to past practice has been suggested. It is,perhaps, conceivable that Johnson, a relative newcomer in the Respondent'semploy, was so upset by the accidents attributable to Batts that he dismissed theoiler in a fit of indignation. It is also conceivable however, as the General Coun-sel's witnesses implied, that Johnson and the supervisory staff of the mill regardedlight breakage as a normal operational hazard, and that the critical attitude ofthe overseer was an assumed one. ' On balance, as noted, and after observingthe witnesses, the undersigned finds the latter inference warranted. It is, how-ever, unnecessary to bottom a conclusion with respect to the dismissal of Battsentirely on speculation with respect to the subjective attitude of the overseer.'Specifically, after accepting the testimony of Lloyd, which establishes that John-son had expressed a fixed intention to dismiss the oiler because of his unionactivity, the undersigned finds it unnecessary to consider whether Johnson'saction-considered in isolation-was so unjustified and arbitrary as to warrantan "inference" that it was discriminatorily motivated.The existence of theforbidden motive is clear.And upon the record, the undersigned is convincedthat the negligence of Batts-which also seems clear-was not in fact regardedas sufficiently gross, in the light of past practice, to provide an overriding,independent motivation for the action of the overseer.Upon the entire record, therefore, the undersigned concludes, and finds thatOtis Batts was in fact dismissed, discriminatorily, because of his activities as aunion supporter; that the action of the Respondent had the necessary and in-tended effect of discouraging membership in that organization ; and that theRespondent thereby interfered with, restrained, and coerced its employees in theexercise of the rights which the Act guarantees.e.ObieDyle ColemanThe issue with respect to the dismissal of Coleman may be simply stated : Washe discharged because of a refusal to perform a task incidental to his regularemployment, or because of a dispute with his superior which the latter welcomedand aggravated in order that the Respondent might utilize it as a pretext forhis discharge? 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe undersigned has found, elsewhere in this report, that the dispute whichlead to Coleman's discharge began before the doffer was confronted with theimmediate necessity of doffing the "tangled" frame. In the light of the recordand the demeanor of the witnesses who gave relevant testimony, the undersignedfound that Coleman had not refused to doff the frame ; his version of the disputehas been accepted. In cross-examination of the doffer, the Respondent soughtto suggest that Coleman had set the tone of the discussion which preceded hisdischarge by asking Wright a question which reflected on the good faith of thecompany.While the question may have been unnecessary in the light of theRespondent's established payroll practice, the undersigned does not consider ittruculent to a degree sufficient to warrant the conclusion that it amounted toinsubordination.And while the record will not support a conclusion that thesecond hand's part in the argument was coldly calculated to badger the dofferinto a position which merited discharge, the undersigned is satisfied that Wright,in the light of his previously declared intentions with respect to the separation ofColeman, welcomed the dispute.He made no effort to mollify the doffer, butsuggested his resignation instead; when this suggestion was not accepted, heutilized the dispute as an excuse to suggest Coleman's discharge.The undersigned is satisfied that Johnson was, in fact, informed that Colemanhad refused to "run" his job; without attempting to determine whether Johnsonknew this statement to be false, the undersigned finds that it was denied byColeman and that Johnson, nevertheless, made no independent investigation.Upon the entire record, therefore, the undersigned finds that Wright's knowledgeof the falsity of the charge was imputable to Johnson and the Respondent ; thatWright's determination to find an excuse for the dismissal of Coleman becauseof his Union activity reflected a similar determination on the part of the over-seer, or, in the alternative, was imputable to him; and that Coleman was in factdischarged, discriminatorily, to discourage membership in the Union and to inter-fere with, restrain, and coerce the Respondent's employees in their exercise ofthe rights defined in the Act.f.Hayward G. LloydThe General Counsel argues that Lloyd was dismissed because of his suspectedsympathy for the Union, and because of his refusal to participate in the Respond-ent's antiunion campaign.The Respondent, however, contends that he was dis-charged simply because he lacked the necessary competence to continue as asupervisor.SuperintendentMcNeil, for the Respondent, testified that Johnson shortlyafter his appointment as an overseer, had reported that Lloyd was not, in hisopinion, a competent second hand because he did not "know" his job.The over-seer, according to McNeil, referred to "reports" that Lloyd had never been acard grinder, and expressed the "opinion" that he would never be able to instructothers in this work;' Johnson, McNeil said, conceded only that Lloyd wouldmake a good slubber hand.73 .72The responsibilities of a card grinder include the repair and maintenance of theopening room machines, the pickers, and the carding machinery.His principal func-tion, however, Is to "grind" or sharpen the wire blades on the carding equipment ; be-cause of the complexity of this equipment and the high speed at which certain partsof it are required to operate, card grinding is generally regarded as a highly importanttask, requiring a high degree of care and skill. Johnson, according to McNeil, insistedthat Lloyd was unable to do this work, to Instruct card grinders, or to check thequality of their performance.'73When he was asked- to describe the qualifications of a second hand, McNeil citedhis need for knowledge of the machinery with whichhe Isrequired to work, and his EASTMAN COTTON MILLS71The overseer, a man of considerable experience in textile mills, confirmed the"hearsay" testimony of McNeil as to his opinion of Lloyd.He testified that hehad discharged the man-at the time of his employment as a second hand-be-cause he lacked the capacity to "run" his job; he said that he had done so after"some sixty days" of observation, in the course of which he had determined, inthe light of his own specialized experience, that Lloyd knew "nothing" about thejob except the things that an ordinary employee would know. Johnson addedthat Lloyd was unable to "get along" with the group he supervised ; he basedthis statement, the record reveals, upon the "complaints" of several slubber handsthat Lloyd took up the time of the spare hand assigned to the slubbers and inter-fered with her performance of the tasks for which she was responsible."The evidence offered by the Respondent would seem to establish, however, thatLloyd was not dismissed until the overseer's alleged dissatisfaction with himbecame crystallized by an incident.The Respondent's version of that incidentis set forth in the record.On the night before Lloyd's discharge, Johnson-ac-cording to his testimony-received a telephone call at home; he was advised,anonymously, to "come down" and look at "the office" if he wanted to "catch"something.He did so.His testimony, in substance, was that Lloyd and theslubber spare hand were in the card room "office" eating ice cream together ; thathe asked Lloyd if that was all he had to do; that he, Johnson, went home afterthe spare hand left the room ; and that Lloyd was "paid up" on the followingday."Upon the entire record, the undersigned is impelled to reject this version ofLloyd's discharge and to accept the testimony of the second hand.The testi-mony of Superintendent McNeil with respect to Lloyd's ability, as noted, washearsay; he could not fix the date of his detailed conversation with Johnsonabout the second hand, except to say that it was "shortly" after the initialemployment of the overseer. In detailing the comments of Johnson, McNeilexpressly admitted that he had no personal knowledge of Lloyd's capacities andabilities, and that his information was derived, entirely, from the reports of theoverseer.Johnson, however, was himself unable to cite any situation in whichLloyd had demonstrated a lack of ability ; and he admitted that he had neverdiscussed Lloyd's previous work with Assistant Superintendent O'Ware. Incross-examination, when asked for specific details, he could only say that Lloyd'slack of capacity had become apparent to him in the course of his "general"observations and that he had found Lloyd "generally" unsatisfactory.While there can be no doubt that an ideal second hand ought to possess, andmight well claim, the experience and capacities listed by the overseer and thesuperintendent, the present record will not support an inference that theexperience and capacities noted were a prerequisite of such employment.O'Ware, who was presumably familiar with Lloyd's limitations, nominated himfor promotion ; McNeil, who certainly could not plead ignorance of them, approvedhis elevation.In the absence of specific evidence to establish that Lloyd's per-need of ability to instruct others in the performance of their assigned duties. Specifically,with reference to the cardroom-in response to leading questions-he stated that itwas necessary for a good second hand to know how to grind cards and how to instructcard grinders with respect to their work, how to fix pickers and how to instruct pickerfixers with respect to the repair of these machines, and how to instruct"slubber tenders"and "draw hands"in the performance of their duties.741n cross-examination,Johnson could name only one slubber hand as a complainant;this individual is identified,in the record,as an opponent of the Union.7sThe overseer,anticipating a question,categorically denied that he had been lookingfor a reason to discharge Lloyd. 72DECISIONS OF NATIONALLABOR RELATIONS BOARDformance was sufficiently poor to warrant discharge, the undersigned finds nomerit in the contention that his lack of competence played a part in the decisionto terminate his employment.Lloyd was not confronted, in cross-examination, with the charge that he hadinterfered with the work of the spare hand assigned to the slubbers.The under-signed, therefore, was deprived of the opportunity to assess his reaction to it.Upon the entire record, however, and the general impressions of the undersignedas to the credibility of Lloyd and the Respondent's witnesses, the undersignedis inclined to reject the testimony of the latter that he had interfered with thework of those under his supervision, or that he was dismissed because of John-son'sdiscovery that he had been eating ice cream in the company of an employeewho should have been at work. There is no evidence of the extent to whichLloyd's action interfered with production, if it did so at all ; in view of theRespondent's established liberality with respect to employee privileges, thecaptiousness of the overseer on this occasion-if he made it evident at all-must be regarded as suspect. Even if Johnson's recital in this respect beaccepted as true, it is noteworthy that his discovery was made as the result ofaction based upon the suggestion of an anonymous informer who was, apparently,sufficiently aware of Johnson's attitude with respect to Lloyd to assume thatthe former might wish to "catch" the latter in some dereliction of duty. John-son's testimony indicates that he responded without asking for details; and witha promptitude which belies the statement that he had not been looking for a"reason" to discharge the second hand.The fact that Lloyd was dismissed with-out warning, after 22 years of service, serves only to strengthen the impression,suggested by all of the facts, that Johnson's discovery, if it was relied upon atall,was relied upon as a pretext.The undersigned, therefore, concludes and finds-without deciding whetheror not the incident related by the superintendent did in fact occur-that Lloydwas in fact dismissed, as his testimony establishes, because the overseer believedhim responsible for the dissemination of "confidential" information with respectto the Respondent's search for an "excuse" to justify the discharge of Eb Jones-and because the overseer believed, on the basis of a "report," that Lloyd hadadvised a production employee to vote for the union in the next election."Lloyd's testimony establishes that he made no attempt to deny the statements ofthe overseer, at the time.The Respondent has sought to negate the inference that Lloyd was dischargedfor the "reasons" thus attributable to the overseer; it has referred in its briefto the fact that Lloyd expressed opposition to the Union in his conversations withO'Ware, and to the further fact he was subsequently rehired as a slubber sparehand.The record, in the opinion of the undersigned, will not support the infer-ences suggested.Lloyd's remarks in the company of the assistant superintendentwere equivocal; his later statement to Curtis Coleman-whose knowledge of itis clearly imputable to the other officials of the Respondent-was not.And thefurther fact that Lloyd was not rehired until President Smyly was satisfied-first, that he had not taken a position adverse to that of the Respondent inconnection with the unemployment compensation claims of the other dischargees,and secondly, that he had not been a member of the union at another mill, merely76To the extent that the "report" of Lloyd's prounion activity played a part in John-son's decision to discharge him, it seems clear on the basis of the second hand's'testi-mony that the Respondent was not being critical of his unneutral attitude ; and thatJohnson found Lloyd's conduct objectionable only because he had spoken in favor of theunion, rather than in opposition to it.The undersigned so finds. EASTMAN COTTON MILLS)73emphasizes,in opposition to the Respondent's contention,its antecedent concernabout his attitude with respect to the unionization of its employees.Before he Act was amended, the law was settled that the dismissal of asupervisor who refused to participate in the unfair labor practices of an employerconstituted discrimination with respect to his hire and tenure of employment,reasonably calculated to discourage membership in the union involved and tointerfere with,restrain,and coerce employees in the exercise of rights guaranteedby the Act."Since Lloyd's discharge occurred before theeffectivedate of theamendedAct, similar conclusionsof lawwith respect to the alleged violation ofthe originalAct, in his case,are appropriate.Under theAct asamended, how-ever,the continued failure and refusal of the Respondent to reinstate Lloyd as asecond hand clearly cannot be characterized as a discriminationin regard tohis hire or the tenure of his employment,since individuals with supervisoryauthority are, by definition,now denied the protection given,underthe statute,to employees.It doesnot follow,however, that the Respondent's adverse actionwith respect to his employment can be said to have had no effect on its non-supervisory employees.When,as in this case, the necessary and intended effectof an employer's action is to punish a failure on the part of a supervisor, how-ever motivated,to participate in, or to cloakwithsecrecy, the efforts of theemployer to discriminate against nonsupervisory employees,its action is reason-ably calculated to interefere with,restrain,and coerce these employees in theexercise of the rights guaranteed by the statute.."The undersigned,therefore,finds that,by the dischargeof HaywardG. Lloyd, theRespondent discriminatedagainsthim in regard to the hire and tenure of his employment and interferedwith, restrained,and coerced its employees,within the meaning of the originalAct-and thatby its continued failure or refusal to reinstate Lloyd to hissupervisory position,since the effective date of the amendedAct, for thereasonsherein found,the Respondent has continued to interfere with, restrain, andcoerce itsemployeesin the exercise of the rights the statute still guarantees.g.Robert Emory DixonThe facts with respect to the discharge of Dixon are not in dispute.On therecord made,the Respondent contends that Dixon was relieved of his regularassignmenttomake wayfor a veteran,Whittle,with a prior claim to it basedupon the Selective ServiceAct ; that herefused to take other available work ; andhe, in effect, resigned.And theGeneral Counsel,eschewing any contention thatthe Respondent violated the Selective Service Act in the case of Dixon, when itreinstatedWhittle, argues that Dixon was selected for displacement and offeredspare work thereafter,not because of any necessity therefor,but because of hisunion affiliation.The contention of the General Counsel,in sum, is that therequired reinstatement of Whittle did not, of itself, require the relegation ofDixon to spare work, and that the Respondent's failure to offer the latter alterna-tive regularemploymentconstituted a violationof the Act.A resolution of the issue thus presented requires consideration of the Respond-ent's policy with respect to seniority,since Dixon's lack of it was relied uponto justify the Respondent's decision that he ought to be deprived of regular77VailMfg.Co.,61 NLRB 181,enf'd. 158 F. 2d 664(C. A. 7), cert.den. 331 U.S. 835;N. L. R. B.v.Richter's Bakery,140 F.2d 870, 872-73(C. A. 5), cert. den.322 U. S. 754;Eagle-Picher Miningd.Smelting Co. v. N.L. R. B.,119 F. 2d 903, 912-13 (C. A. 8) ;Cros-sett Lumber Co.,8 NLRB 440,466-67;Ronrico Corp.,53 NLRB 1137, 1169;Reliance Mfg.Co., 60 NLRB 946, 950-52, 963-64.78Cf.Wells, Inc.,68 NLRB 545, 546-47, enf'd. as modified 162 F. 2d 457(C. A. 9). 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployment.Superintendent McNeil testified, and the undersigned finds, thatthe Respondent did have a seniority policy, which it regularly applied in theselection of employees for layoff or dismissal.The record also establishes thatitwas the policy of the Respondent to compute seniority, except as modified byhe requirements of the Selective Service Act, on the basis of continuous service.Dixon, it is argued, was selected for layoff in conformity with this policy.A study of the Respondent's personnel records, summarized in evidence, reveals -that 32 doffers, regular and spare, were in the employ of the Respondent on theday Dixon was displaced.Of this number, 10 had less seniority than Dixonon the basis of continuous service ; 7 of these were regularly employed and 3 werespares.Between 1940 and 1947, the record reveals, 18 doffers with Army orNavy service sought reinstatement at the mill ; 8 of these were reemployed asspare hands, 5 received regular employment.The status of the other 5 doffers,after their return, is not clear. Information with respect to the employmenthistory of the regular doffers who were displaced by the reinstated veterans isavailablein 3 casesonly; in every case, including that of Dixon, the displaceddoffer wasrelegated to spare work.None are shown to have bumped otherregularemployees with less seniority.A study of the record thus reveals that it was within the Respondent's discre-tion,as revealed by its practice, to reinstate veterans to spare work or regularwork."Whittle was reinstated as a regular doffer. In view of the Respondent'ssimilarpractice in other cases, the undersigned is unable to find that its actionwith respect to Whittle was directed, discriminatorily, at Dixon 80The recordalso reveals that it was within the company's discretion, as revealed by its prac-tice, to relegate regular doffers "bumped" by veterans to spare work or to allowthem to "bump" other men with less seniority in turn. In the only other casesof a similar naturediscussed in the record, the regular doffers displaced receivedtreatment similar to that of Dixon ; they were relegated to spare work.Whatever may be said, therefore, with respect to the consistency of the Re-spondent's seniority policy, or its abstract justice, it seems clear, under thecircumstances, that the Respondent's treatment of the Dixon-Whittle problemwas not differentiated from its practice in other, similar, cases, sufficiently towarrant the conclusion that it was discriminatory as to Dixon.Upon the entirerecord, in short-and even if it be conceded that the Respondent lacked moraljustification for its action in regarding Dixon's temporary separation in 1944-45as a breakin service, or in selecting him for displacement to achieve a "literal"compliance with the Selective Service Act in the case of Whittle-the undersignedfinds that the General Counsel has failed to sustain the burden of proof thatDixon'sdisplacement as a regulardoffer was discriminatory.A further questionremains :Was the failure of the Respondent to give Dixonspare work after his displacement as a regular doffer discriminatorily motivatedby its knowledge of his interest in the Union?The Respondent sought to estab-lish that Dixon never reported for spare work-or that he did so, if at all, on arelatively small number of occasions.The undersigned has rejected this testi-mony. It does not follow, however, that Dixon's inability to achievean assign-m' The undersigned is not required to find whether the assignment of a veteran to "spare"work constituted compliance with the Respondent's statutory obligation.80While-it is arguable that the Respondent, in conformity with its seniority policy, oughtto have assigned Whittle to a job then held by'one of the seven other regular doffers withless seniority than Dixon, the undersigned is unable to say that the, Respondent acteddiscriminatorily when it reassigned Whittle, regardless of seniority,to the very job he hadpreviously held. 'EASTMAN COTTON MILLSo75ment was the result of discrimination on the part of the supervisory personnelresponsible for the employment of spare hands. Superintendent McNeil, it istrue, gave somewhat inconsistent testimony in regard to the Respondent's policyin this connection.He indicated, at first, that the most recent recruit in sparework would normally be the last one hired, regardless of his prior service at themill, if any, as a full-time employee.Later, he testified that it was the policyof the mill to select the "best qualified" man among the available spare handson particular days, and that the amount of prior experience an applicant forspare work possessed would only be considered in evaluating his qualifications.In redirect examination, also, he stated categorically that spare hands had noseniority, because they had no job.Whatever the fact, the record does not showthat Dixon would have been entitled to employment as a spare hand under eitherpolicy, during the period in which he sought spare work, in the absence of dis-crimination.The undersigned is therefore constrained to find that the Re-spondent's treatment of Dixon has not been shown to involve discrimination withrespect to his hire and tenure of employment or the terms and conditions of hisemployment, to discourage membership in the Union.2. Interference, restraint, and coercionBefore the first election, as noted, several of the Respondent's responsibleofficials interrogated employees as to their opinion of the Union, and its "chances"in the election.Under the Act, it may now be taken as datum that questionscalculated to elicit information with respect to the attitude of the employees toa Union represent illegal invasion of an area of activity in which employees areentitled to full freedom from employer interference TMA similar conclusionwould seem to be inevitable in this case-and the undersigned so finds.Withrespect to the coincidental interrogation, established by the record, designed toelicit employee "opinion" with respect to the anticipated outcome of the election,it seems patent, and the undersigned finds, that such interrogation was reason-ably calculated to elicit, indirectly, information in regard to the intentions ofthe employees questioned with respect to the election, and information with re-spect to the strength of the Union and the effectiveness of its campaign. Soconstrued, it cannot be dismissed as a mere indication of "legitimate" curiosityon the part of the Respondent's supervisory staff. As the board said in the recentStandard-Coosa-Thatchercase : '2Interrogation by an employer not only invades the employee's privacy andthus constitutes interference with his enjoyment of the rights guaranteedto him by the Act. Its effect on the questioned employee, like that of opensurveillance of union activities, is to "restrain" or to "coerce" the employeein the exercise of those rights.The employee who is interrogated concern-ing matters which are his sole concern is reasonably led to believe that hisemployer not only wants information on the nature and extent ofhis unioninterest and activities but also contemplates some form of reprisal, once theinformationis obtained.The undersigned accordingly finds that Assistant Superintendent O'Ware's inter-rogation of Barnett-whichincluded an inquiry as to how he intended to vote-the interrogation of Stephens in similar fashion,the interrogation of Henry81Sewell ManufacturingCo., 72 NLRB 85, enf'd as modified (on other grounds) 172 F.2d 459 (C. A.5) ; N. L. R. B. v. A. S. Abell Co., 97 F.2d 951, 955-56 (C. A. 4), cited withapproval inVirginia Electric d PowerCo., etal. v. N. L. R. B.,115 F. 2d 414, 423 (C. A. 4).82Standard-Coosa-Thatcher Company,85 NLRB 1358, issued September 19, 1949. 76DECISIONSOF NATIONALLABOR RELATIONS BOARDSylvester Batts by Superintendent McNeil, and the interrogation of Batts, again,by Director Ragan, were reasonably calculated to, and did,interfere with, re-strain, and coerce these individuals, and others, in the exercise of their right toengage in concerted activity."The Respondent contends that it cannot be held responsible for the actions ofRagan; it argues that his status as its director,alone, is insufficient to justifyan imputation of liability to it. In this connection,Respondent's counsel-bya set of "hypothetical" leading questions-elicited testimony from Ragan thatsmall town bankers generally regard themselves as "servants"of the public andfind it "good banking business"to accommodate people who request a service ofthem, however unusual it may be. Ragan also testified that it is considered"good banking"to evaluate the effect of any given set of events on the economyof the community as a whole,because the success of a bank is dependent uponthe success of its business customers.In conformity with this view,he expressedthe opinion that a banker with "decided"views on the"dangers" to be antici-pated in the wake of a successful organizational campaign would be "justified" intaking a personal interest in the matter,because of the effects it might have onhis business as a banker.The director denied that he had ever had the authorityto act for the mill or in the name of its.president.The undersigned finds the Respondent's contention to be without merit ; Ragan'sown testimony reveals that he played a principal part in the settlement ofgrievances which led to a short-lived strike within a day or two after VE Day.His testimony that he was motivated,on that occasion,by a personal selfishinterest and concern for the welfare of the community must be regarded as anafterthought.Itwas elicited,also, by leading questions;the undersigned findsit insufficiently probative, therefore, to rebut the equally valid inference thathis actions were motivated by concern about its possible effects on his investmentin the Respondent'smill.In any event,Ragan's dual capacities as a director ofthe Respondent and local banker cannot be considered so readily severable asto warrant the inference suggested by the:Respondent's counsel,and the under-signed so finds.Ragan's status as a director of the Respondent was a matterof common knowledge;in the light of that common,knowledge,his previous par-ticipationIn the adjustment of grievances at the mill suggests that his right tospeak for the Respondent in personnel matters was known, or readily inferable,by the mill employees. On the record,therefore,the. undersigned finds the Re-spondent responsible for the conduct,attributable to Ragan,cited in this reportand characterized as an unfair labor practice. B4-58Ragan's questions as to, the sources of employee dissatisfaction, and his promise tosuggest the physical improvement of the mill,were not framed to imply that the physicalimprovement of the mill was contingent upon the rejection of the Union by the employeesin the election.Whilethey may have been calculated to persuade the employees that unionrepresentation was unnecessary,the undersigned does not find the remarks of Ragan in thisconnection to be"views, argument or opinion"so closely related to a promise of benefit as.to involve an unfair labor.practice.Batts testified that McNeil and Ragan both stated that President Smyly would close themill if the Union Won representative status.His testimony stands without corroboration.While the undersigned has found him- generally credible, the comment he thus attributesto the superintendent and the director is so out of character,when seen in the context oftheir other remarks,that theundersigned is constrained to find his memory in error, on thispoint.84Caroline Mills,64 NLRB 376, enforcement denied on other grounds, 158 F. 2d 973C. A. 5) ; cf.International Ass'n of Machinists v. N. L. R.B.,311 U. S.72 ; H. J. HeinzCo. V. N.L.R. B., 311 U. S. 514;Birmingham PostCo. v. N.L. R. B.,140 F. 2d 638, 639-640(C. A..5). EASTMAN COTTON MILLS77At the outset of the union campaign, Assistant Superintendent O'Ware, accom-panied by Lloyd, engaged in surveillance of the Union's first open meeting. Later,as the record reveals, the assistant superintendent questioned Barnett with re-spect to his intended course of action in the election.By this surveillance andinterrogation, it is clear, the assistant superintendent engaged in further unfairlabor practices.Before the election also, as noted, O'Ware invited Barnett to participate in abetting pool, which would require him to guess the number of votes to be cast infavor of Union representation in the election; the evidence, which has not beendenied, establishes that a company timekeeper kept the record of all bets made.It seems obvious that the Respondent, by this device, was able to determine, indi-rectly, the attitude of the participants in the pool with respect to the Union; andtheir estimates as to its strength.The undersigned finds that by this device,and by the action of Assistant Superintendent O'Ware in soliciting the partici-pation of Barnett, the Respondent again interfered with, restrained, and coercedits employees.After the first election, as noted, the assistant superintendent told Barnett andWilliamson of the Respondent's "stretch-out" policy and of prospective layoffsand discriminatory discharges in derogation of the Respondent's alleged pre-election promises.The undersigned has found the record barren, of substantialevidence in support of these allegations.Their truth, however, is immaterial;when they were communicated to the carpenter and the machinist with all theweight of the assistant superintendent's authority, and in the light of his sup-posedly superior knowledge, it is reasonably inferred that Barnett, Williamson,and other employees were, as a matter of law, deprived of the complete freedomof choice they were entitled to enjoy in the exercise of the rights guaranteed by theAct.The undersigned so finds.The record establishes, also, that the Respondent, before each election, madean explicit, direct effort to determine the strength of the sentiment in favor ofthe Union among the employees, in addition to the effort already noted. Superin-tendent McNeil and Overseer Johnson, who freely admitted their participationin that effort, insisted-in response to leading questions-that it was not anobject of their survey to identify the individual supporters of the Union; thatthe Respondent and its officials were interested only in the "probable results" ofthe election ; and that they sought, therefore, to "check" the situation from a"numerical standpoint" only.The testimony of Superintendent McNeil in thisconnection, however, reads as follows :Q.Did you take the payroll and break it down?A.We took the payroll but we didn't break it down.We discussed them,but we didn't make any figures on them.Q. Did you discuss the employees, one by one, sir?A. Yes, sir.Q.Did you break the payrolls down, Mr. McNeil?A.Well, what do you mean by breaking them down?We discussed themif that is what you mean.Yes, we discussed them thoroughly.esThe Respondent, understandably, did not offer O'Ware as a witness to rebut the testi-mony of Barnett, Williamson, and the corroborative testimony of Lloyd, in this connection.And the very testimony McNeil offered to explain the absence of the assistant superin-tendent-the fact of hisdismissalin September 1947, because of his absence from work,without notice, as the result of a drinking bout-serves to establish his character as onewho might well have made the revealing statements which various witnesses attributedto him. 78DECISIONS OF NATIONALLABOR RELATIONS BOARDQ.Did you discuss each employee?A. That is right.a*ss*e*Q.What did you seek to find out by going down this payroll, Mr.McNeil?A.Well,we wanted to know, as far as we could,through own own observa-tion and what they told us,how the people felt about it.That is what wewanted to know.Q.How often did you do that, sir?A.We did it quite often.Iwouldn't say how many times, I couldn't tellyou at all.Q. You knew pretty well how the election was going to come out beforeyou ever had it, didn't you,Mr. McNeil?A.Well, we had a pretty good idea. That is what they told us.Q. Is that true of both elections?A. True of both elections.*******Q. In checking these payrolls,you participated as fully as anybody indetermining what employees were for the union and those that were againstit, did you not?A. Thatis right.*******Q. Now, if Curtis Coleman or Mr. O'Ware said a certain person was infavor of the union,you wouldn't know where he got that information, wouldyou?A. No. . . . Iwould just assume they got it like I did, when they came andasked you about these questions and tell you things.Q. You assumed that, but you didn't know exactly where they did get theinformation.Is that correct, sir?A. That is right.The testimony of Lloyd with respect to Johnson's interest in the "work"of cer-tain employees and their attitude with respect to the union supports the con-clusion, suggested by the testimony of McNeil,that the Respondent's interest inthe extent to which its employees had chosen to engage in union organizationor other concerted activities,was purposive.88The undersigned has so found.Counsel for the Respondent argues that the interest of its officials,even if estab-lished, involved no unfair labor practices;this contention is without merit.The organized efforts of the Respondent to determine the nature and extent ofsentiment favorable to the union among its employees involved,in effect, a formof surveillance;The fact that the employees were ignorant of it, except byrumor, is immaterial. Its necessary effect, as the Board has found,is to limitemployees in the exercise of their statutory rights ; even if it be assumed, forthe purpose of argument,that "restraint"and "coercion"may be absent whensurveillance or espionage is successfully concealed, conduct which is properlysubject to that characterization is nevertheless vulnerable as "interference," ifon no other ground.87 An employer may not legally "seek"information on those88 After the first election, as noted, O'Ware told Lloyd that he had participated in a pay-roll check to "identify" the union supporters.89Standard-Coosa-Thatcher Company,85 NLRB 1358;Virginia Electric ti Power Co.,44 NLRB 404, 427, enf'd 132 F. 2d 390 (C. A. 4) aff'd 319 U. S. 553. EASTMAN COTTON MILLS79subjects which the statute makes the sole concern of its employees. Contrary tothe contention of the Respondent, the undersigned finds that its efforts to confinecommunication with respect to this aspect of its activities to its supervisory staffis insufficient to insulate it against the conclusion that its course of conductinvolved an unfair labor practice.Upon the entire record, the undersigned finds that the conduct of Superin-tendent McNeil, Assistant Superintendent O'Ware, Overseer Johnson, and Direc-tor Ragan, as outlined, interfered with, restrained, or coerced the employees ofthe Respondent in their exercise of the rights guaranteed by Section 7 of thestatute.S8IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes which burden andobstruct commerce and the free flow of commerce.V. THE REMEDYSince it has been found that the Respondent did engage and has continuedto engage in certain unfair labor practices, it will be recommended that it ceaseand desist therefrom and take certain affirmative action designed to effectuatethe policies of the original Act and the Act as amended.It has been found that the Respondent discriminated in regard to the hireand tenure of employment of Earl E. Barnett, Henry Sylvester Batts, G. BenWilliamson, Otis C. Batts, Obie Dyle Coleman, and Hayward G. Lloyd, by thetermination of their employment on the dates noted elsewhere in this report,and by its later failure or refusal to reinstate them, because they joined andassisted the union or because they engaged in other concerted activity for thepurposes of collective bargaining and other mutual aid or protection. In thecase of Lloyd, it has been found that the Respondent discriminatorily dischargedhim because of his failure to cooperate with the Respondent in the commissionof an unfair labor practice, and because of the Respondent's assumption that hehad been responsible for the violation of its "confidences" in that respect. Inorder to effectuate the policies of the Act, therefore, it will be recommended thatthe Respondent be ordered to offer each of these individuals immediate and fullreinstatement to the positions they held before discrimination was practiced88As noted,the instructions of the Respondent to its supervisors,with regard to expres-sions of opinion about the Union or its organizational campaign, were never communi-cated to the employees.Nor did the Respondent, in its posted notices, disavow any pastunneutral conduct on the part of its supervisors or specifically disclaim responsibilityfor any future conduct of a similar nature by its supervisory staff.The Respondent'sneutrality instructions to supervisors,under the circumstances,must be regarded as in-effective to relieve it of responsibility for conduct on their part found to constitute inter-ference, restraint, or coercion,which the employees might reasonably believe to reflect theattitudes of management.J.H. Rutter-Rea Manufacturing Co. Inc.,86NLRB 470;Wadesboro Full-Fashioned Hosiery Mills, Inc.,72 NLRB 1064. And the notices indicative ofneutrality which contained no specific disavowal of past or future interference,restraint,or coercion on the part of any supervisor must also be considered ineffectual to relieve theRespondent of responsibility for the conduct attributable to its supervisory staff andothers acting as agents.Fulton Bag and Cotton Mills,75 NLRB 883;Parkchester MachineCorp., 72NLRB 1410. Employers may not relieve themselves of liability for conduct,found as a matter of law to constitute an unfair labor practice, by the mere generaldeclaration of their subjective intent to stay within the limits of law. 80DECISIONS OF NATIONALLABOR RELATIONS BOARDagainst them, or to substantially equivalent positions,89 without prejudice totheir seniority or other rights and privileges ; and, in addition, make whole eachof them for any loss of pay they may have suffered by reason of the discrimina-tion practiced against them, by the payment to each of a sum of money equal tothe amount which each of them normally would have earned as wages fromthe date of the discrimination practiced against them to the date of the rein-statement offer recommended in this report, less the net earnings of each ofthem °D during such period.The record establishes that Hayward G. Lloyd was a supervisor at the timeof the discrimination noted.Thus, while it has been found that the Respondent'streatment of Lloyd was an unfair labor practice, with respect to him, at thetime it occurred-and that it represents a continuing unfair labor practiceinsofar as its repercussions extend, in legal effect, to the "rank and file" e^m-ployees of the Respondent, the undersigned has considered,seta sponte,his rightto reinstatement.The-amended- statute clearly bars any conclusion of law thatthe Respondent, at present, is guilty of discrimination with respect to his hireor the tenure of his employment.He was discharged, however, at a timewhen supervisors were entitled to statutory protection.The undersignedtherefore concludes and finds, for the reasons stated in theRepublic Steelcase,"that the Respondent has, by the discriminatory discharge of Lloyd, incurred aliability existing beyond the effective date of the amended Act, which the Boardhas the power to adjudicate and remedy. Even in the absence of a justificationarising out of the Respondent's "discrimination" with respect to Lloyd, hisreinstatement, in the opinion of the undersigned, is required to effectuate thepolicy of the Act as amended; its amendment had no effect on the authority orduty of the Board to remedy unfair labor practices which affect "rank andfile"employees, even though the remedy may require the reinstatement of asupervisor.And, in view of the injury to the statutory right of the "rankand file" employees to engage in concerted activity implicit in Lloyd's dis-charge, it seems clear that the only effective method by which that injury maybe remedied is to be found in the restoration of Lloyd to his former supervisoryposition.This remedy the undersigned finds essential, not to vindicate the presentstatutory rights of the former second hand but to dissipate the effect, upon otheremployees, of the Respondent's conduct in connection with his employment. Inaddition, under the circumstances, it will be recommended that the Respondentcease and desist from discouraging union membership on the part of its non-supervisory personnel, and from interference with, restraint, or coercion of its"rank and file" employees by the discharge of supervisory personnel because oftheir refusal to participate in the commission of unfair labor practices, orbecause of their assumed responsibility for the publication of information withrespect to the Respondent's intentions in that connection."89 SeeThe Chase National Bankof theCity of New York,San Juan,PuertoRico,Branch,65 NLRB 827.99 SeeCrossett LumberCo.,8 NLRB 440;Republic Steel Corporation v. N. L. R.B., 311U. S. 7.91Republic Steel Corp.(UpsonDivision),77 NLRB 1007;see also H.J.Barton d/b/aBarton Brass Works, at al,78 NLRB 431 ;Universal Camera Corporation,79 NLRB 379;Zs'astera Coal Corp.,79 NLRB 1165,enf'd 176 F. 2d 131(C. A. 4) ; N.L. R. B. v. EdwardU. Budd Mfg.Co., 162F. 2d 461 (C. A. 6), cert.den. 332 U. S. 840;169 F.2d 571(C. A. 6),.den. 335 U. S. 908.m. Cf. Republic Steel CorporationandH.J.Barton, et at,supra,inwhich the Boardrefused to order employers not to engage in future"discrimination"against supervisorypersonnel,because it is no longer unlawful.The unfair labor practice found in this case EASTMAN COTTON MILLS81It has been found, in addition, that the Respondent engaged extensivelyin a campaign to defeat the statutory right of its employees to achieve self-organization.Shortly after the Union's organizational activity began, respon-sible officials of the Respondent, in their efforts to determine the extent ofthat activity and the prospects of a Union victory in an election, questioned em-ployees about their attitude with respect to that organization, their estimateof its chances in the election, and their voting intentions.On one occasion, adirector of the Respondent, whose statements with respect to its plans wouldnormally be entitled to considerable weight, promised to use his influence with thepresident of the company, to install certain physical improvements calculated toimprove the conditions of employment at the mill; the record clearly warrantsthe inference that he (lid so because of the interest of the employees in theUnion's organizational campaign.Other employees of the Respondent, withsupervisory authority, engaged in open surveillance of a union meeting.Thesuperintendent and his department heads made a concerted effort to identify theunion-supporters.Their effort was followed by the discharges found.Thetotality of the conduct for which the Respondent is thus responsible, in theopinion of the undersigned, reveals a basic intention to interfere with, restrain,and coerce its employees in their exercise of rights guaranteed by the Act.Be-cause of the conduct cited and the underlying attitude of opposition to the ob-jectives of the Act revealed thereby, the undersigned is convinced and findsthat the unfair labor practices found are closely related to the other unfairlabor practices proscribed by the Act, and that a danger of their commission inthe future is to be anticipated from the conduct of the Respondent in the past.''The preventive purpose of the Act may be frustrated unless the order of theBoard is coextensive with the threat. In order therefore to make effective theiiiterdependent guarantees of Section 7, to prevent a recurrence of unfair laborpractices and thereby minimize strife which burdens and obstructs commerce,and thus to effectuate the policies of the Act, the undersigned will also recom-mend that the Respondent cease and desist from interfering with, restraining,or coercing its employees in any other manner, in the exercise of rights guar-anteed by the Act.Since it has not been found, however, that the Respondent discriminatedagainst Robert Emory Dixon in respect to the hire and tenure of his employ-ment, it will be recommended that the complaint be dismissed insofar as italleges discrimination as to this individual.CONCLUSIONS OF LAWUpon the findings of fact set forth above, and upon the entire record in thecase, the undersigned makes the following conclusions of law :1.The operations of the Respondent, Eastman Cotton Mills, involve trade,traffic,and commerce among the several States and affect commerce withinthe meaning of Section 2 (6) and (7) of the original Act and the Act asaninended.with respect to Lloyd's termination, however, is clearly predicated upon a finding thatthe Respondent's conduct was reasonably calculated to produce an effect upon the Respond-ent'semployees which is enjoinable under the Act as amended. SeeBriggs Mfg. Co., 75NLRB 569 ;Universal Camera Corp., 79NLRB 379.113N. L. R. B. v. Express Publishing Company,312 U. S. 426, 437 ;May DepartmentStoresCompany v. N. L. R.B., 66 Sup. Ct. 203, 213, 326 U. S. 376.903847-51-vol. 90-7 822.The Textile Workers Union of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization within the meaning of Section2 (5) of the original Act and the Act as amended.3.By discriminating in regard to the hire and tenure of employment ofHayward G. Lloyd, thereby discouraging membership in the Textile WorkersUnion of America, affiliated with the Congress of Industrial Organizations, theRespondent did engage in an unfair labor practice within the meaning of Section8 (3) of the original Act.4.By discriminating in regard to the hire and tenure of employment of Earl.E. Barnett, Henry Sylvester Batts, G. Ben Williamson, Otis C. Batts, and ObieDyle Coleman, thereby discouraging membership in the Textile Workers Unionof America, affiliated with the Congress of Industrial Organizations, the Re-spondent did engage and has continued to engage in unfair labor practiceswithin the meaning of Section 8 (3) of the original Act and Section 8 (a) (3)of the Act as amended.5.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the original Act and the Act as amended,.the Respondent did engage and has continued to engage in unfair labor practiceswithin the meaning of Section 8 (1) of the original Act and Section 8 (a) (1) ofthe Act as amended.6.The unfair labor practices found are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the original Act and theAct as amended.7.The Respondent did not engage in unfair labor practices within the mean-ing of Section 8 (3) of the original Act or Section 8 (a) (3) of the Act as.amended in connection with the separation of Robert Emory Dixon on Decem-ber 31, 1946, or in connection with its refusal to offer him regular employmentcafter that date.EASTMAN COTTON MILLSRECOMMENDATIONSUpon these findings of fact and conclusions of law, the undersigned recom-mends that the Respondent, Eastman Cotton Mills, of Eastman, Georgia, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in any labor organization on the part of itsemployees, by discriminatorily discharging or refusing to reinstate any em-ployees, or by discriminating in any other manner with regard to the hire ortenure of their employment or any term or condition of their. employment, orby the discharge of supervisory personnel ;(b) Interfering with, restraining, or coercing its employees by the dischargeof supervisory personnel, or in any other manner, in the exercise of their rightto self-organization, to form labor organizations, to join or assist the Textile.Workers Union of America, affiliated with the Congress of Industrial Organiza-tions, or any other labor organization, to bargain collectively through repre-sentatives of their own free choice, and to engage in concerted activity for the purposes of collective bargaining and other mutual aid or protection, or to refrainfrom any or all of such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8 (a) (3) of the Act. DECISIONSOF NATIONAL LABORRELATIONS BOARD832.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act:(a)Offer to Earl E. Barnett, Henry Sylvester Batts, G. Ben Williamson,Otis C. Batts, Obie Dyle Coleman, and Hayward G. Lloyd immediate and fullreinstatement to the positions they held before they were discriminated against,or to substantially equivalent positions, without prejudice to their seniority andother rights and privileges previously enjoyed, and make them whole for any lossof pay they may have suffered as a result of the discrimination practiced againstthem, by the payment to each of them of a sum of money equal to the amountwhich they normally would have received as wages from the date of the dis-crimination practiced against them to the date of the reinstatement offer hereinrecommended, less the net earnings of each of them during the period in question ;(b)Post at its plant near Eastman, Georgia, copies of the notice attached tothis report.Copies of the notice, to be furnished by the Regional Director ofthe Tenth Region, as the agent of the Board, should be posted by the Respondentimmediately upon their receipt, after being duly signed by a representative ofthe Respondent, and should be maintained by it for sixty (60) consecutive daysthereafter in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps should be taken by the Respondentto insure that the notices are not altered, defaced, or covered by any othermaterial;(c)File with the Regional Director of the Tenth Region, as the agent of theBoard, within twenty (20) days after the date of service of this IntermediateReport and Recommended Order, a report in writing setting forth in detail themanner and form in which it has complied with these recommendations.All parties are advised that upon the filing of this Intermediate Report andRecommended Order and the service of copies upon the parties-as provided inSection 203.45 of the Rules and Regulations of the National Labor RelationsBoard, Series 5, as amended, effective August 18, 1948-the Board will enter anorder transferring the case to itself, and will serve a copy of the order uponeach of the parties, setting forth the date of the transfer.RECOMMENDED ORDERIf,within twenty (20) days after the date of service of this IntermediateReport and Recommended Order, the Respondent satisfies the Regional Director,as the agent of the Board, that it has complied,.or will comply, with the foregoingrecommendations, it is recommended that the National Labor Relations Boardissue an order, or take other appropriate action, to close the case on compliance.Unless the Respondent satisfies the Regional Director, within twenty (20) daysafter the date of service of this Intermediate Report and Recommended Orderthat it has complied, or will comply, with the foregoing recommendations, it isrecommended that the National Labor Relations Board issue an order requiringthe Respondent to take such action.It is further recommended that the complaint be dismissed insofar as it allegesthe discharge of Robert Emory Dixon on December 31, 1946, by the Respondent,as a discriminatory discharge within the meaning of the Act.All parties are advised, however, that any party may, within twenty (20)days after the date of service of the order transferring the case to the Board, 84DECISIONS OF NATIONALLABOR RELATIONS BOARDfile'with the Board, at Washington 25, D. C.-pursuant to Section 203.46 of theRules and Regulations-an original and six copies of a statement in writing set-ting forth' such exceptions to the Intermediate Report and Recommended Orderor to any other part of the record or proceeding (including rulings upon allmotions or objections) as he relies upon, together with the original and sixcopies of a brief in support of the exceptions.Matters not included in the State-ment of Exceptions may not thereafter be urged before the Board, or in anyfurther proceeding under the Act.Any party also may, within the same period,file an original and six copies of a brief in support of the Intermediate Reportand Recommended Order. Immediately upon the filing of such a Statement ofExceptions and supporting brief, or the filing of a brief in support of the Inter-mediate Report and Recommended Order, the party filing any such documentshall serve a copy of it upon each of the other parties.Proof of service upon theother parties shall be promptly made, as required by Section 203.85, with respectto all papers filed with the Board."Should any party desire permission to argue orally before the Board, a requestfor such permission must be made in writing to the Board within ten (10) daysafter the date of service of the order transferring the case to the Board.The parties are further advised that, in the event no Statement of Exceptionsis filed, as provided by the Rules and Regulations, and in the absence of com-pliance, all objections and exceptions to this Intermediate Report and Recom-mended Order shall be deemed to be waived for all purposes-as provided inSection 203.48 of the Rules and Regulations-and the findings, conclusions andrecommendations contained in it shall be adopted by the Board and become itsfindings, conclusions and order.Dated at Washington, D. C., this 30th day of November 1949.MAURICEM. MILLER,TrialEa"ayniner.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended,wdhereby notify our employees that: ,WE WILL NOT interfere with, restrain,or coerce our employees by the dis-charge of supervisory personnel,or in any other manner, in the exerciseof their right to self-organization, to form labor organizations,to join orassistTHE TEXTILE WORKERSUNION OF AMERICA, AFFILIATED WITH THECONGRESS OF INDUSTRIAL ORGANIZATIONS,or any other labor organization, tobargain collectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargaining orother mutual aid or protection, ox to refrain from any or all of such activi-ties, except to the extent that such right- may be affected by an agreementrequiring membership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act. EASTMAN COTTON MILLS85WE WILL OFFER to the individuals named below immediate and full rein-statement to the positions they held before they were discriminated against,or to substantially equivalent positions,without prejudice to any seniority orother rights and privileges previously enjoyed, and make them whole for anyloss of pay suffered as a result of the discrimination.Earl E.BarnettOtis C. BattsHenrySylvester BattsObie Dyle ColemanG. Ben WilliamsonHayward G. LloydAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.EASTMAN COTTON MILLS,Employer.By -----------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any othermaterial.